




Execution Version

JOINT OWNERSHIP AGREEMENT

for the

CARSON LAKE GEOTHERMAL PROJECT

between

NEVADA POWER COMPANY

and

ORNI 16 LLC

Dated as of

March 12, 2008

 

 

--------------------------------------------------------------------------------






TABLE OF CONTENTS

 

 

 

 

 

PAGE

ARTICLE I DEFINITIONS

 

1

1.01

 

Definitions

 

1

1.02

 

Interpretations

 

15

     

ARTICLE II OWNERSHIP OF THE PROJECT

 

16

2.01

 

Ownership Interests and Entitlements

 

16

2.02

 

Conditions Precedent to Acquisition Closing

 

18

2.03

 

Closing Deliverables

 

18

2.04

 

Timing and Location of Acquisition Closing

 

19

2.05

 

Waiver of Right to Partition

 

19

2.06

 

Efforts to Close

 

19

2.07

 

NPC Due Diligence

 

19

2.08

 

Project Activities Prior to Acquisition Closing

 

20

     

ARTICLE III GENERAL RIGHTS AND OBLIGATIONS OF THE PARTIES

 

20

3.01

 

Relationship of the Parties

 

20

3.02

 

Cooperation

 

21

3.03

 

NPC Access to Project Site; NPC Right to Review and Comment

 

21

3.04

 

Standard of Performance

 

22

3.05

 

Compliance with Laws

 

22

3.06

 

Affiliate Contracts

 

23

3.07

 

Interconnection of the Project

 

23

3.08

 

Power Purchase Agreement

 

23

3.09

 

Project Agreements

 

23

3.10

 

Consultants

 

23

3.11

 

Technology

 

23

3.12

 

Internal Costs

 

23

3.13

 

Additional Orni 16 Obligations

 

24

     

ARTICLE IV DEVELOPMENT OF THE PROJECT

 

24

4.01

 

Orni 16 Responsibility for Development

 

24

4.02

 

Responsibilities of NPC for Joint Development Activities

 

25

4.03

 

PUCN and FERC Approval

 

26

4.04

 

Joint Development Cost Funding

 

26

     

ARTICLE V PRODUCTION DRILLING

 

26

5.01

 

Orni 16 Responsibility for Drilling

 

26

5.02

 

Joint Drilling Activities

 

27

5.03

 

Joint Drilling Funding

 

27

5.04

 

Drilling Services Framework Agreement

 

27

 

 

i

 

--------------------------------------------------------------------------------






TABLE OF CONTENTS

(cont)

 

 

 

PAGE

ARTICLE VI CONSTRUCTION OF THE PROJECT; CONSTRUCTION FUNDING

 

27

6.01

 

Orni 16 Responsibility for Construction

 

27

6.02

 

Conditions to Joint Construction Funding

 

27

6.03

 

Joint Construction Funding

 

28

6.04

 

Construction Contract

 

28

6.05

 

Termination for Tax Reasons

 

28

     

ARTICLE VII OPERATION AND MAINTENANCE OF THE PROJECT

 

29

7.01

 

Project Operation

 

29

7.02

 

O&M Agreement; Operator

 

29

7.03

 

Operating Budget and Operating Plan

 

29

7.04

 

Project Operating Standard

 

29

7.05

 

Operations and Maintenance Funding

 

30

     

ARTICLE VIII MANAGEMENT COMMITTEE; PROJECT MANAGER; PROJECT COMPANY

 

30

8.01

 

Management Committee

 

30

8.02

 

Non-Delegable Actions

 

33

8.03

 

Project Manager

 

35

8.04

 

Project Company

 

35

8.05

 

Time is of the Essence

 

35

     

ARTICLE IX REPORTING; RECORD-KEEPING

 

35

9.01

 

Monthly Reports

 

35

9.02

 

Notification of Project Events

 

35

9.03

 

Recordkeeping and Other Information

 

36

9.04

 

Inspection and Audit Rights

 

36

     

ARTICLE X PAYMENT PROCEDURES

 

36

10.01

 

Invoicing; Payment of Project Costs

 

36

10.02

 

Defaulted Contributions

 

37

10.03

 

Payment on Non-Business Day

 

38

10.04

 

Project Accounts

 

38

     

ARTICLE XI PROJECT BUDGETS AND ACCOUNTING

 

38

11.01

 

Budgets

 

38

11.02

 

Compliance with Budgets; Amendments

 

39

     

ARTICLE XII TAXES AND ASSESSMENTS

 

40

12.01

 

Management of Tax Matters

 

40

12.02

 

Sharing of Taxes and Related Payments

 

40

12.03

 

Payment of Taxes

 

40

12.04

 

Non-Creation of Taxable Entity

 

40

12.05

 

Production Tax Credits

 

41

 

 

ii

 

--------------------------------------------------------------------------------






TABLE OF CONTENTS

(cont)

 

 

 

 

 

PAGE

12.06

 

Transfer Taxes

 

41

12.07

 

Duties Regarding Assessments

 

41

     

ARTICLE XIII TERM AND TERMINATION

 

42

13.01

 

Term

 

42

13.02

 

Winding-Up

 

42

13.03

 

Early Termination

 

43

13.04

 

Certain Consequences Following Termination

 

43

13.05

 

Termination Date

 

43

     

ARTICLE XIV INDEMNIFICATION; LIMITATION OF LIABILITY

 

44

14.01

 

Indemnification

 

44

14.02

 

Waiver of Consequential Damages

 

45

     

ARTICLE XV INSURANCE AND EVENTS OF LOSS

 

46

15.01

 

Insurance

 

46

15.02

 

Damage or Destruction

 

46

15.03

 

Event of Loss

 

46

15.04

 

Payment of Restoration Costs

 

46

15.05

 

Rebuild or Repair by a Single Party

 

46

15.06

 

Survival

 

47

     

ARTICLE XVI CONDEMNATION

 

48

16.01

 

Complete Taking

 

48

16.02

 

Partial Taking

 

48

16.03

 

Condemnation Proceedings

 

48

16.04

 

Notice of Condemnation

 

48

16.05

 

Condemnation Awards

 

48

16.06

 

Payment of Restoration Costs

 

48

16.07

 

Proceeds upon Termination

 

48

16.08

 

Rebuild or Repair by a Single Party

 

49

16.09

 

Survival

 

49

     

ARTICLE XVII TRANSFERS AND CHANGES OF CONTROL

 

49

17.01

 

Transfers

 

49

17.02

 

Right of First Refusal

 

49

17.03

 

Permitted Transfers

 

51

17.04

 

Other Transfer Restrictions

 

51

17.05

 

Estoppel Certificate

 

52

17.06

 

Release of Liability

 

52

     

ARTICLE XVIII DEFAULT AND REMEDIES

 

53

18.01

 

Events of Default

 

53

18.02

 

Remedies

 

53

 

 

iii

 

--------------------------------------------------------------------------------






 TABLE OF CONTENTS

(cont)

 

 

 

 

 

PAGE

18.03

 

Additional Obligations

 

55

18.04

 

Interest on Overdue Payments and Contributions; Setoff

 

55

     

ARTICLE XIX REPRESENTATIONS AND WARRANTIES

 

55

19.01

 

Representations and Warranties

 

55

19.02

 

Special Representations and Warranties of Orni 16

 

56

19.03

 

Special Representations and Warranties of NPC

 

58

     

ARTICLE XX LIENS; FINANCING MATTERS

 

58

20.01

 

Liens

 

58

20.02

 

Financing

 

59

20.03

 

Requirements for Financing

 

59

     

ARTICLE XXI MISCELLANEOUS

 

59

21.01

 

Governing Law

 

59

21.02

 

Dispute Resolution; Binding Arbitration

 

59

21.03

 

Force Majeure

 

61

21.04

 

Notices

 

61

21.05

 

Waivers

 

62

21.06

 

No Reliance

 

62

21.07

 

No Third-Party Beneficiaries

 

62

21.08

 

Severability

 

62

21.09

 

Independent Counsel

 

63

21.10

 

Further Assurances

 

63

21.11

 

No Fiduciary Relationship

 

63

21.12

 

Confidential Information

 

63

21.13

 

Entire Agreement

 

65

21.14

 

Survival

 

65

21.15

 

Construction

 

65

21.16

 

Counterparts

 

65

 

 

iv

 

--------------------------------------------------------------------------------






EXHIBITS

Exhibit A

 

Form of Bill of Sale and Assignment and Assumption Agreement

Exhibit B

 

Deed

Exhibit C

 

Form of Assignment and Consent

Exhibit D

 

Form of Assignment and Assumption Agreement

Exhibit E

 

Form of BLM Assignment

Exhibit F

 

Form of Navy Agreement Assignment

Exhibit G

 

Monthly Report

SCHEDULES

Schedule 1

 

Description of the Project and Project Site

Schedule 2

 

Key Governmental Approvals

Schedule 3

 

Required Consents and Required Transfer Governmental Approvals

Schedule 4

 

Key Project Agreements

Schedule 5

 

Disclosure Schedule

 

 

v

 

--------------------------------------------------------------------------------






JOINT OWNERSHIP AGREEMENT

THIS JOINT OWNERSHIP AGREEMENT, dated as of March 12, 2008 (the “Effective
Date”), is made and entered into by and between NEVADA POWER COMPANY, a Nevada
corporation (“NPC”) and ORNI 16 LLC, a Delaware limited liability company
(“Orni 16”). NPC and Orni 16 are sometimes referred to herein individually as a
“Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Orni 16 is currently developing a geothermal energy generating facility
in Churchill County, Nevada, southeast of the City of Fallon, that is expected
to have a capacity of approximately 40 MW and that will be located on
approximately 11,397 acres of land leased or licensed from the Bureau of Land
Management and the U.S. Navy, all as specifically described in Schedule 1,
attached hereto (the “Project”);

WHEREAS, the Parties desire to set forth in this Agreement the terms and
conditions upon which the Parties shall jointly develop, construct, own, operate
and maintain the Project;

WHEREAS, subject to the satisfaction of conditions precedent set forth herein,
NPC shall purchase from Orni 16, and Orni 16 shall sell to NPC, a fifty percent
(50%) undivided ownership interest in the Project, including any related assets
and real property interests;

WHEREAS, the Parties intend that NPC shall directly utilize its fifty percent
(50%) share of the energy produced by the Project and any related energy credits
and other environmental attributes, and pursuant to the Power Purchase Agreement
(hereinafter defined), as amended by the PPA Amendment (hereinafter defined),
acquire Orni 16’s fifty percent (50%) share of the energy produced by the
Project and any related energy credits (but excluding any PTCs or ITCs (as such
terms are hereinafter defined)) and other environmental attributes; and

WHEREAS, simultaneously with the execution of this Agreement, Ormat Nevada Inc.
is providing a guaranty to NPC of the obligations of Orni 16 hereunder (the “ONI
Guaranty”).

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE I

DEFINITIONS


1.01 Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“AAA” has the meaning given to that term in Section 21.02(b)(i).

“Acquisition Closing” means the sale by Orni 16, and the purchase by NPC, of a
fifty percent (50%) undivided ownership interest in the Project.

 

 

 

 

--------------------------------------------------------------------------------






“Acquisition Closing Date” means the date upon which the Acquisition Closing
occurs in accordance with the terms of this Agreement.

“Adjustment Statement” has the meaning given to that term in
Section 2.01(b)(ii).

“Advance” has the meaning given to that term in Section 10.02(a).

“Affiliate” means any Person that directly, or indirectly through one or more
other Persons, Controls or is Controlled by or is under common Control with the
Person specified. ONI shall be deemed to be an Affiliate of Orni 16 at all times
during any transaction to monetize PTCs.

“Affiliate Contracts” has the meaning given to that term in Section 3.06.

“Agreed Rate” means the lesser of (a) the “Prime rate” for the “U.S.” as
published in the “Money Rates” table of The Wall Street Journal from time to
time; and (b) the maximum rate of interest permitted by Applicable Law.

“Agreement” means this Joint Ownership Agreement.

“Alternate Representative” has the meaning given to that term in
Section 8.01(a).

“Ancillary Services” means any of the services provided by the Project that are
ancillary to and coordinated with the supply of Energy and Capacity, including
regulation and frequency response, reactive power, operating reserve-spinning,
operating reserve-supplemental and any other ancillary services as may be
defined and required from time to time by FERC or pursuant to a regulatory
protocol applicable to the Project.

“Applicable Law” means any federal, state, local or other law, statute, common
law, treaty, code, rule, ordinance, binding directive, regulation, order,
judgment, decree, ruling, determination, or Governmental Approval, in each case
which is binding on the Project, any Party or any such Party’s property or the
Project Manager, Project Company (if any) or other agent of the Parties with
respect to the Project.

“Authorized Representative” has the meaning given to that term in
Section 8.01(a).

“Bankruptcy Event” means, with respect to any entity, such entity
(a) voluntarily files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar law, or has any such petition
filed or proceeding or action commenced against it by its creditors and such
petition, proceeding or action is not dismissed within sixty (60) days of the
filing or commencement; (b) makes an assignment or any general arrangement for
the benefit of creditors; (c) otherwise becomes insolvent, however evidenced;
(d) has a liquidator, administrator, receiver, trustee, conservator or similar
official appointed with respect to it or any substantial portion of its property
or assets; or (e) is generally unable to pay its debts as they fall due.

 

 

2

 

--------------------------------------------------------------------------------






“BLM Assignment” means the assignment of an undivided fifty percent (50%)
ownership interest in the BLM Leases to NPC, pursuant to the Assignment of
Record Title in a Lease for Oil and Gas or Geothermal Resources, OMB NO.
1004-0034, substantially in the form of Exhibit E attached hereto.

“BLM Leases” means the following Bureau of Land Management leases: (i) NVN
79103, (ii) NVN 79104, (iii) NVN 79105, and (iv) NVN 79106.

“Books and Records” has the meaning given to that term in Section 9.03(a).

“Business Day” means any day other than Saturday, Sunday and any day that banks
are required to close in the State of Nevada.

“Buy/Sell Deadlock” has the meaning given to that term in Section 8.01(i).

“Buy/Sell Notice” has the meaning given to that term in Section 8.01(j).

“Capacity” means the electrical generating capability of the Project.

“Chair” has the meaning given to that term in Section 8.01(e).

“Claiming Party” has the meaning given to that term in Section 21.03(a).

“Claims” means any and all claims, demands, suits, obligations, payments,
liabilities, costs, fines, penalties, sanctions, Taxes, judgments, damages,
losses and expenses, including reasonable attorneys’ fees and expenses.

“Closing Statement” has the meaning given to that term in Section 2.01(b)(i).

“Code” means the Internal Revenue Code of 1986.

“Commercial Operation Date” means the date that the Project commences commercial
operations in accordance with the requirements of the Construction Contract, the
Interconnection Agreement and the Power Purchase Agreement.

“Complete Taking” has the meaning given to that term in Section 16.01.

“Condemnation Action” means the taking of any part of the Project as a result of
the exercise of the power of eminent domain or condemnation for public or
quasi-public use or the sale or conveyance of any part of the Project under the
threat of condemnation.

“Condemnation Award” means any compensatory payment for any Condemnation Action
or for any conveyance made in lieu of any Condemnation Action.

“Confidential Information” has the meaning given to that term in
Section 21.12(a).

“Construction Account” has the meaning given to that term in Section 6.03(b).

 

 

3

 

--------------------------------------------------------------------------------






“Construction Activities” means Ormat Construction Activities and Joint
Construction Activities.

“Construction Contract” means the turn-key, fixed price engineering,
procurement, and construction contract to be entered into between the Parties
and the Construction Contractor, pursuant to which the Construction Contractor
shall provide engineering, procurement and construction services for the
Project.

“Construction Contract Schedule” means the detailed construction schedule to be
prepared in connection with the Construction Contract and relating to Joint
Construction Activities, as amended, modified, updated or replaced from time to
time and approved by the Management Committee.

“Construction Contractor” means ONI or an ONI Affiliate that is guaranteed by
ONI.

“Construction Term Sheet” means the term sheet prepared and agreed by the
Parties and designated as such, setting forth certain terms and conditions that
the Parties expect to incorporate in the Construction Contract unless otherwise
agreed by the Parties.

“Contributing Party” has the meaning given to that term in Section 10.02(a).

“Contributions” has the meaning given to that term in Section 10.02(a).

“Control” means the ownership, directly or indirectly, of fifty percent (50%) or
more of the voting securities of a Person or the power to direct the management
or policies of such Person, whether by operation of law, by contract or
otherwise.

“Deadlock” has the meaning given to that term in Section 8.01(i).

“Default Rate” means the lesser of (a) two percent (2%) per annum above the
“Prime rate” for the “U.S.” as published in the “Money Rates” table of The Wall
Street Journal from time to time; and (b) the maximum rate of interest permitted
by Applicable Law.

“Delivery Point” means the point of interconnection between the Project and the
electrical transmission network of SPPC, as specified in the Interconnection
Agreement.

“Demand” has the meaning given to that term in Section 21.02(b)(i).

“Designated Agreements” has the meaning given to that term in Section 20.03.

“Development Account” has the meaning given to that term in Section 4.01(k).

“Development Activities” means the Ormat Development Activities and the Joint
Development Activities.

“Development Period” means the period between the Effective Date and the end of
the Joint Development Period.

“Disclosing Party” has the meaning given to that term in Section 21.12(a).

 

 

4

 

--------------------------------------------------------------------------------






“Dispute” has the meaning given to that term in Section 21.02(a).

“Drilling Activities” means Ormat Drilling Activities and Joint Drilling
Activities.

“Drilling Manager” means ONI or an ONI Affiliate that is guaranteed by ONI.

“Drilling Services Framework Agreement” means the drilling services framework
agreement to be entered into between the Parties and the Drilling Manager,
pursuant to which the Drilling Manager shall, directly or through its
subcontractor, undertake and have responsibility for all Joint Drilling
Activities for the Project following the Acquisition Closing Date, for a fee
consisting of a fixed component and variable component (based on cost plus) as
more fully set forth in such agreement.

“Drilling Services Framework Agreement Term Sheet” means the term sheet prepared
and agreed by the Parties and designated as such, setting forth certain terms
and conditions that the Parties expect to incorporate in the Drilling Services
Framework Agreement unless otherwise agreed by the Parties.

“Easements” means all easements, rights of way and other similar real property
rights as may be necessary or useful for the ownership, development,
construction, operation and maintenance of the Project in accordance with the
terms of this Agreement.

“Effective Date” has the meaning given to that term in the first paragraph of
this Agreement.

“Energy” means the net amount of electrical energy (measured in kWh or MWh) that
is generated by the Project and delivered to the Delivery Point for any period.

“Environmental Law” shall mean any federal, state, local or other law, common
law, regulation, rule, ordinance, code, decree, judgment, binding directive, or
judicial or administrative order relating to the protection, preservation or
restoration of human health, the environment, or natural resources, including
any law relating to the releases or threatened releases of Hazardous Substances
into any medium (including ambient air, surface water, groundwater, land,
surface and subsurface strata) or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, release, transport and
handling of Hazardous Substances.

“Event of Default” has the meaning given to that term in Section 18.01.

“Event of Loss” means damage to, destruction of or other property casualty
involving the Project.

“Fair Market Value” has the meaning given to that term in Section 15.05(b).

“FERC” means the Federal Energy Regulatory Commission.

 

 

5

 

--------------------------------------------------------------------------------






“FERC Approval” means, in connection with any transfer of an ownership interest
in the Project contemplated by this Agreement, if and to the extent then
required by Applicable Law, the order to be issued by the FERC approving
(a) such transfer, which order must be reasonably acceptable to both Parties,
and (b) the Related Power Purchase Agreement or any amendment thereto in
conjunction with such transfer, which order must be reasonably acceptable to
NPC.

“Force Majeure” has the meaning given to that term in Section 21.03(a).

“Funds Reconciliation Statement” has the meaning given to that term in
Section 10.01(b).

“Geothermal Consultant” means GeothermEx, Inc., or such other geothermal
consultant selected by Orni 16 and acceptable to NPC (such acceptance not to be
unreasonably delayed or withheld).

“Governmental Approvals” means any licenses, approvals, consents, authorizations
or permits of, or filing or registration with, or notification to any
Governmental Authority relating to the Project, or any portion thereof.

“Governmental Authority” means any court, tribunal, authority, agency,
commission, official or other instrumentality of the United States, or any
domestic state, county, city or other political subdivision or any similar
governing entity.

“Hazardous Substance” means: (a) any petroleum or petroleum products, flammable
materials, explosives, radioactive materials, friable asbestos, urea
formaldehyde foam insulation and transformers or other equipment that contain
dielectric fluid containing polychlorinated biphenyls (PCBs) in regulated
concentrations; (b) any chemicals or other materials or substances which are now
or hereafter become defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants”, “pollutants” or words of similar import under any Environmental
Law; and (c) any other chemical or other material or substance, exposure to
which is now or hereafter prohibited, limited or regulated as such under any
Environmental Law, including the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901 et seq., the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. Section 9601 et seq., or any similar
state statute, as such Environmental Laws may be amended or superseded.

“HSR Waiting Period” means, if and to the extent then required thereunder, the
waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Indemnified Person” has the meaning given to that term in Section 14.01(a).

“Indemnifying Party” has the meaning given to that term in Section 14.01(b).

“Insurance Plan” has the meaning given to that term in Section 15.01.

“Insurance Proceeds” has the meaning given to that term in Section 15.02.

“Integrated Project Plan” means (x) for the period through the Acquisition
Closing Date, the Pre-acquisition Period Budget and the conceptual plan prepared
by or on behalf of Orni 16, generally setting forth Orni 16’s expected timetable
and projected key milestones for

 

 

6

 

--------------------------------------------------------------------------------






Development Activities, including estimated development costs and drilling
costs, and expected Construction Activities, including estimated construction
costs, and (y) for the period after the Acquisition Closing Date, an integrated
project plan prepared by or on behalf of Orni 16, including the Joint
Development Budget, Joint Construction Budget and the Construction Contract
Schedule, the Joint Development and Construction Schedule, and the Joint
Drilling Schedule, in each case updated as of the Acquisition Closing Date.

“Interconnection Agreement” means the Standard Large Generator Interconnection
Agreement to be entered into between the Parties and SPPC, as the transmission
company.

“ITCs” means any “energy credit” pursuant to Section 48 of the Code or any
credit provided under any successor to such Section.

“Joint Construction Activities” means all activities undertaken by the Parties
in connection with the design, engineering, procurement and construction of the
Project following the Acquisition Closing Date and the performance of all
obligations pursuant to the Construction Contract.

“Joint Construction Budget” means the budget for all Joint Construction
Activities, including a line item estimate of Joint Construction Costs, as
amended, modified, updated or replaced from time to time and approved by the
Management Committee in accordance with Article XI.

“Joint Construction Costs” means the aggregate sum of all costs and expenses to
complete the Joint Construction Activities and all amounts payable under the
Construction Contract.

“Joint Development Activities” means the activities (including Joint Drilling
Activities but excluding Joint Construction Activities) to be undertaken by the
Parties during the Joint Development Period in connection with the Project, as
more specifically set forth in Sections 4.01 and 4.02 and the Integrated Project
Plan.

“Joint Development and Construction Schedule” means the development and
construction schedule for Joint Development Activities and Joint Construction
Activities prepared by Orni 16 for the Project and approved by the Management
Committee, as modified from time to time pursuant to Section 8.02(e).

“Joint Development Budget” means the budget for all Joint Development
Activities, as amended, modified, updated or replaced from time to time and
approved by the Management Committee in accordance with Article XI.

“Joint Development Costs” means the aggregate sum of all costs and expenses to
complete the Joint Development Activities (but excluding Joint Drilling
Activities), including all amounts payable under any Project Agreement related
to Joint Development Activities (but excluding Joint Drilling Activities) and
costs incurred by either Party (in its capacity as an owner of the Project) in
connection with the negotiation, preparation or execution of any Project
Agreement.

 

 

7

 

--------------------------------------------------------------------------------






“Joint Development Period” means the period of time commencing after the
Acquisition Closing Date and ending on the Commercial Operation Date.

“Joint Drilling Activities” means all activities undertaken in connection with
the geothermal drilling activities for the Project’s production and injection
wells following the Acquisition Closing Date, including the obligations under
the Drilling Services Framework Agreement.

“Joint Drilling Costs” means the aggregate sum of all costs and expenses to
complete the Joint Drilling Activities, including all amounts payable under the
Drilling Services Framework Agreement.

“Joint Drilling Schedule” means the schedule for Joint Drilling Activities
prepared by Orni 16 for the Project and approved by the Management Committee, as
modified from time to time pursuant to Section 8.02(e).

“Liens” means any mortgage, lien, pledge, charge, security interest or other
encumbrance, including liens for Taxes or assessments, builder, mechanic,
warehouseman, materialman, contractor, workman, repairman or carrier liens or
other similar liens or claims.

“Management Committee” means the Management Committee established pursuant to
Section 8.01(a).

“Material Adverse Effect” means a material adverse effect on (a) the Project or
the development, construction, operation or economic viability thereof
(accounting for, among other things, any change in the schedule therefor or cost
thereof); (b) the ability of the Parties to perform their obligations under this
Agreement; (c) the ability of any party to enter into a Project Agreement or
perform its obligations under a Project Agreement; (d) the ability to obtain or
comply with a Governmental Approval; and (e) the validity or enforceability of
this Agreement or any of the Project Agreements, or the rights or remedies of
the parties hereunder or thereunder.

“Monthly Reports” has the meaning give to that term in Section 9.01.

“Navy Agreement” means the agreement between Orni 11 LLC and the U.S. Navy,
dated December 20, 2005.

“Navy Agreement Assignment” means the assignment of an undivided fifty percent
(50%) ownership interest in the Navy Agreement to NPC, substantially in the form
of Exhibit F attached hereto.

“Net Available Output” means the net amount of Capacity available from the
Project and the Energy, Portfolio Energy Credits, Renewable Energy Benefits,
Ancillary Services and all other related products produced by the Project from
time to time under the operating conditions then existing, including periods
when some or all of the Project may be inoperable. Net Available Output of the
Project includes the Portfolio Energy Credits associated with the Project’s
station usage of energy.

 

 

8

 

--------------------------------------------------------------------------------






“Non-Contributing Party” has the meaning given to that term in Section 10.02(a).

“Non-Disturbance Agreement” has the meaning given to that term in Section 20.03.

“NPC” has the meaning given to that term in the first paragraph to this
Agreement.

“NPC Lenders” means the Persons making available to NPC funds through loans or
other credit facilities.

“NPC Project Financing Agreements” means NPC’s agreements with any NPC Project
Lender to provide NPC funds through loans or other credit facilities in
connection with its Ownership Interest and its obligations under this Agreement
and the Project Agreements.

“NPC Project Lender” means any NPC Lender making available to NPC funds through
loans or other credit facilities that are secured only by NPC’s Ownership
Interest.

“O&M Agreement” means the agreement to be entered between the Parties and the
Operator, pursuant to which the Operator shall provide operation and maintenance
services for the Project, for a fee consisting of a fixed component and variable
component (based on cost plus) as more fully set forth in such agreement.

“O&M Term Sheet” means the term sheet prepared and agreed by the Parties and
designated as such, setting forth certain terms and conditions that the Parties
expect to incorporate in the O&M Agreement unless otherwise agreed by the
Parties.

“Offer Deadline” has the meaning given to that term in Section 17.02(a).

“Offer Notice” has the meaning given to that term in Section 17.02(a).

“Offer Price” has the meaning given to that term in Section 8.01(j).

“Offered Interest” has the meaning given to that term in Section 17.02(a).

“Offeror” has the meaning given to that term in Section 8.01(j).

“ONI” means Ormat Nevada Inc., a Delaware corporation.

“ONI Guaranty” has the meaning given to that term in the recitals to this
Agreement.

“Operating Activities” means all activities undertaken in connection with the
operation and maintenance of the Project, including well drillings and
workovers, and all other obligations under the O&M Agreement, during the
Operating Period.

“Operating Budget” means each budget for Operating Activities, including a line
item estimate of Operating Costs, as amended, modified, updated or replaced from
time to time and approved by the Management Committee in accordance with Article
XI.

 

 

9

 

--------------------------------------------------------------------------------






“Operating Costs” means the aggregate sum of all costs and expenses for all
Operating Activities, including all amounts payable under the O&M Agreement from
and after the Commercial Operation Date, including maintenance costs, operating
costs, capital expenditures for major maintenance (including well drillings and
workovers, and all other capital repairs or replacements), rent payments, lease
payments, payments for utilities, costs of obtaining and maintaining any
required Governmental Approvals, insurance premiums, licensing fees, property
Taxes, administrative and management costs, consulting and professional fees,
costs of maintaining any of the Project’s production wells on an on-going basis,
and all other fees, expenses and reserves necessary for the use, operation and
maintenance of the Project and the conduct of the business of the Parties as
tenants-in-common.

“Operating Period” means the period of time commencing on the Commercial
Operation Date and ending on the date the Project is retired in accordance with
this Agreement.

“Operating Plan” means each plan for the operation and maintenance of the
Project, which shall include (a) descriptions of operating and maintenance
programs, (b) projected capital repairs and improvements and other major work
items for the then forthcoming year, (c) outage and overhaul schedules, (d)
availability targets, and (e) any other information or details that the
Management Committee may require from time to time, as amended, modified,
updated or replaced from time to time and approved by the Management Committee.

“Operator” means ONI or such other operator approved by the Management
Committee.

“Operator Manager” has the meaning given to that term in Section 8.03.

“Ormat Construction Activities” means all activities undertaken by Orni 16 or
its Affiliates in connection with the design, engineering, procurement and
construction of the Project through and including the Acquisition Closing Date
which shall include, for the avoidance of doubt, purchase orders for equipment
and construction issued by Orni 16 to one or more of its Affiliates.

“Ormat Construction Costs” means the aggregate sum of all costs and expenses to
complete the Ormat Construction Activities.

“Ormat Development Activities” means the activities (including Ormat Drilling
Activities but excluding Ormat Construction Activities) undertaken by Orni 16 or
its Affiliates in connection with the Project through and including the
Acquisition Closing Date.

“Ormat Development Costs” means the aggregate sum of all costs and expenses to
complete the Ormat Development Activities (but excluding Ormat Drilling
Activities), including all amounts payable under any Project Agreement relating
to Ormat Development Activities (but excluding Ormat Drilling Activities) and
costs incurred by Orni 16 (in its capacity as owner of the Project) in
connection with the negotiation, preparation, or execution of any Project
Agreement.

“Ormat Drilling Activities” means all activities undertaken by Orni 16 in
connection with the geothermal drilling activities for the Project’s production
and injection wells through and including the Acquisition Closing Date.

 

 

10

 

--------------------------------------------------------------------------------






“Ormat Drilling Costs” means the aggregate sum of all costs and expenses to
complete the Ormat Drilling Activities.

“Orni 16” has the meaning given to that term in the first paragraph to this
Agreement.

“Orni 16 Financing Agreements” means Orni 16’s agreements with any Orni 16
Lender to provide Orni 16 funds through loans or other credit facilities in
connection with its Ownership Interest and its obligations under this Agreement
and the Project Agreements.

“Orni 16 Lenders” means the Persons providing loans or other credit facilities
under the Orni 16 Financing Agreements.

“Ownership Interest” has the meaning given to that term in Section 2.01(a).

“Partial Taking” has the meaning given to that term in Section 16.02.

“Party” and “Parties” have the meaning given to those terms in the first
paragraph to this Agreement.

“Permitted Liens” means (a) all matters filed of record, validly existing and
affecting a particular asset or property as of the Effective Date; (b) any Lien
for Taxes not yet due or delinquent or being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with generally accepted accounting principles; (c) any statutory Lien
(including any Liens of carriers, warehousemen, mechanics, materialmen arising
in the ordinary course of business by operation of law) with respect to a
liability that is not yet due or delinquent or which is being contested in good
faith; (d) zoning, entitlement, conservation restriction and other land use and
environmental regulations by any Governmental Authority; (e) subject to the
requirements of Article XX, Liens exclusively on the Ownership Interest of a
Party given by such Party as security for the obligations of such Party to the
Orni 16 Lenders or NPC Lenders, as the case may be, and which are only
enforceable against the Ownership Interest of such Party; and (f) any minor
imperfection of title or other Lien which, individually or in the aggregate,
would not be reasonably expected to be material.

“Permitted Transfer” has the meaning given to that term in Section 17.03.

“Person” means any natural person, corporation, general partnership, limited
partnership, proprietorship, limited liability company, other business
organization, trust, union, association or Governmental Authority.

“Personal Taxes” has the meaning given to that term in Section 12.01.

“Portfolio Energy Credit” means a unit of credit which equals one kilowatt-hour
of electricity generated, acquired or saved by the Project as calculated by the
PUCN operations staff and certified by the PC Administrator pursuant to Nevada
Revised Statutes, Chapter 704, Sections 7801 to 7828 (NRS 704.7801 to 704.7828,
inclusive) and the regulations promulgated thereunder, as such statutes or
regulations may be amended or superseded.

 

 

11

 

--------------------------------------------------------------------------------






“Power Purchase Agreement” means the Long-Term Firm Power Purchase Agreement,
dated as of August 18, 2006, between NPC and Orni 16, pursuant to which Orni 16
shall sell and NPC shall purchase Orni 16’s share of the Net Available Output,
as may be amended or modified from time to time.

“PPA Amendment” means the amendment to the Power Purchase Agreement, effective
as of the Acquisition Closing, between NPC and Orni 16, pursuant to which NPC
and Orni 16 amend the Power Purchase Agreement in connection with NPC’s
acquisition of an undivided fifty percent (50%) ownership interest in the
Project and for Orni 16 to sell, and NPC to purchase, Orni 16’s fifty percent
(50%) share of the Net Available Output produced by the Project.

“Pre-acquisition Period Budget” means the budget for Ormat Development
Activities and Ormat Construction Activities prepared by Orni 16 and delivered
to NPC as modified from time to time pursuant to Section 2.08(c) and Section
11.02(a).

“Pre-acquisition Period Costs” means (a) the aggregate sum of the Ormat
Development Costs, the Ormat Drilling Costs and the Ormat Construction Costs
paid through and including the Acquisition Closing Date that would, but for the
timing difference, qualify as Joint Development Costs, Joint Drilling Costs or
Joint Construction Costs if paid after the Acquisition Closing Date, less (b)
any insurance and condemnation proceeds paid through and including the
Acquisition Closing Date in connection with any insurance for the Project or any
Condemnation Award and proceeds from the disposition of any Project assets.

“Pre-acquisition Period Fee” means a fee in an amount equal to the lesser of (a)
seven and one half percent (7.5%) of the Pre-acquisition Period Costs (other
than Ormat Construction Costs) determined pursuant to Section 2.01(b) and (b) $4
million, and payable by NPC to Orni 16 in accordance with Section 2.01(b).

“Pro Forma Net Available Output” means the expected Net Available Output based
on the Project design agreed to by the Parties.

“Project” has the meaning given to that term in the recitals to this Agreement
and includes all the property (real and personal), other assets and interests
associated therewith.

“Project Account” means, as applicable, the Development Account, the
Construction Account and any other accounts approved by the Management
Committee.

“Project Agreements” means the Construction Contract, the Drilling Services
Framework Agreement and the O&M Agreement and such other agreements to which
both of the Parties are party relating to the ownership, development, drilling,
construction, operation or maintenance of all or any portion of the Project but
excluding this Agreement, the Related Power Purchase Agreement and the Power
Purchase Agreement.

“Project Budgets” means the Pre-acquisition Period Budget, the Joint Development
Budget, the Joint Construction Budget and each Operating Budget.

“Project Company” has the meaning given to that term in Section 8.04(a).

 

 

12

 

--------------------------------------------------------------------------------






“Project Costs” means Pre-acquisition Period Costs, Joint Development Costs,
Joint Drilling Costs, Joint Construction Costs and Operating Costs.

“Project Financing Agreements” shall mean the Orni 16 Financing Agreements and
the NPC Project Financing Agreements.

“Project Lenders” means the Orni 16 Lenders and the NPC Project Lenders.

“Project Manager” has the meaning given to that term in Section 8.03.

“Project Schedules” means the Joint Development and Construction Schedule, the
Joint Drilling Schedule and the Construction Contract Schedule.

“Project Site” means the parcel(s) of real estate on which the Project will be
constructed and situated, as more fully described in Schedule 1, attached
hereto.

“Prudent Geothermal Drilling Practices” means the prudent practices, methods,
equipment, materials, specifications and standards consistent with those used by
ONI and its Affiliates for their geothermal projects (other than the Project) in
the State of Nevada.

“Prudent Utility Practices” shall mean any of the acts, practices, methods,
equipment, materials, specifications and standards engaged in or approved by a
significant portion of the electric utility industry which, in the exercise of
professional judgment in light of the facts known at the time a decision was
made, could have been expected to accomplish the desired result in a manner
consistent with Applicable Laws, reliability, safety, performance,
dependability, efficiency, environmental protection, economy and expedition.

“PTC” means the “renewable electricity production credit” pursuant to Section 45
of the Code or any credit provided under any successor to such Section.

“PUCN” means the Public Utilities Commission of Nevada.

“PUCN Approval” means (a) in the case of the PUCN Approval contemplated by
Section 2.02(c), an order to be issued by the PUCN approving (i) this Agreement,
(ii) NPC’s acquisition of a fifty percent (50%) undivided ownership interest in
the Project as contemplated by Article II, (iii) payment by NPC of its share of
Project Costs as contemplated by this Agreement, (iv) the inclusion of NPC’s
investment in the Project in its rate base, (v) the PPA Amendment,
(vi) the Related Power Purchase Agreement, and (vii) the subsequent transfer to
Orni 16 of NPC’s Ownership Interest in the Project under the terms and
conditions contemplated in this Agreement and any amendment to the Power
Purchase Agreement and the Related Power Purchase Agreement based on such
transfer, which order must be reasonably acceptable to both Parties; and (b) in
the case of any PUCN Approval associated with any subsequent transfer to NPC of
Orni 16’s ownership interest in the Project contemplated by this Agreement, an
order to be issued by the PUCN approving (i) the acquisition of such ownership
interest by NPC and the applicable purchase price, (ii) inclusion of NPC’s
additional investment in its rate base, and (iii) any amendment to the Related
Power Purchase Agreement in conjunction with such transfer, which order must be
reasonably acceptable to both Parties.

 

 

13

 

--------------------------------------------------------------------------------






“Purchase Price” has the meaning given to that term in Section 2.01(b).

“Receiver” has the meaning given to that term in Section 8.01(j).

“Receiving Party” has the meaning given to that term in Section 21.12(a).

“Related Power Purchase Agreement” means (a) that certain power purchase
agreement between SPPC and NPC, dated January 3, 2007, as amended in conjunction
with the PPA Amendment, pursuant to which SPPC shall purchase from NPC the
energy purchased by NPC under the Power Purchase Agreement and (b) a power
purchase agreement between SPPC and NPC pursuant to which SPPC shall purchase
from NPC NPC’s Net Available Output.

“Renewable Energy Benefits” means any and all renewable and environmental
attributes, emissions reductions, credits, offsets, allowances or benefits,
however entitled, associated with the production of energy from the Project or
based in whole or part on the Project’s use of renewable resources for
generation or because the Project constitutes a renewable energy system or the
like or because the Project does not produce greenhouse gases, regulated
emissions or other pollutants, whether any such credits, offsets, allowances or
benefits exist now or in the future.

“Representative” has the meaning given to that term in Section 8.01(a).

“Required Consents” means the consents listed on Schedule 3, attached hereto,
and any other consent required to assign to NPC an interest in any Project
Agreement executed after the Effective Date.

“Required Transfer Governmental Approvals” means the Governmental Approvals
listed on Schedule 3, attached hereto, for NPC to purchase and Orni 16 to sell
an undivided fifty percent (50%) ownership interest in the Project.

“Return Notice” has the meaning given to that term in Section 17.02(b).

“Shared Liability” has the meaning given to that term in Section 14.01(d).

“SPPC” means Sierra Pacific Power Company, a Nevada corporation.

“SPPC Transmission” means the transmission function of SPPC engaged in
transmission system operations.

“Statement of Required Funds” has the meaning given to that term in
Section 10.01(b).

“Taxes” has the meaning given to that term in Section 12.01.

“Term” has the meaning given to that term in Section 13.01.

“Termination Date” has the meaning given to that term in Section 13.01.

“Tier I Loss” means an Event of Loss involving the Project for which the
estimated costs to repair or replace the affected Project assets do not exceed
$3 million.

 

 

14

 

--------------------------------------------------------------------------------






“Tier II Loss” means an Event of Loss involving the Project for which the
estimated costs to repair or replace the affected Project assets are between $3
million and $10 million.

“Tiers III Loss” means an Event of Loss involving the Project for which the
estimated costs to repair or replace the affected Project assets are in excess
of $10 million.

“Transfer” means with respect to a Party, to offer, sell, transfer, assign or
otherwise dispose of, or make any exchange, gift, assignment or pledge of, or
grant any security interest in, all or any part of such Party’s Ownership
Interest or any of such Party’s rights or obligations under this Agreement or
the Project Agreements.

“Transferring Party” has the meaning given to that term in Section 17.02(a).

“Transfer Taxes” has the meaning given to that term in Section 12.06.

“Uniform System of Accounts” means the uniform system of accounts as adopted by
FERC for public utilities subject to the Federal Power Act.

“Unpaid Contribution” has the meaning given to that term in Section 10.02(a).

“Wind-Up Events” has the meaning given to that term in Section 13.02(b).

“Work Product” means all the plans, drawings, designs, data, information,
studies, analyses and reports (in any form) developed by either Party or its
Affiliates in connection with the Project, other than studies, reports, analyses
and similar documentation prepared solely for a Party’s internal reporting or
management purposes or by SPPC Transmission.

1.02 Interpretations. In this Agreement, unless a clearly contrary intention
appears (a) the singular number includes the plural number and vice versa;
(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (c) reference to any gender includes each other
gender; (d) reference to any agreement (including this Agreement), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof; (e) reference to any Article, Section, Schedule or
Exhibit means such Article, Section, Schedule or Exhibit to this Agreement, and
references in any Article, Section, Schedule, Exhibit or definition to any
clause means such clause of such Article, Section, Schedule, Exhibit or
definition; (f) ”hereunder,” “hereof,” “hereto,” “herein” “herefrom” and words
of similar import are reference to this Agreement as a whole and not to any
particular Section, Article or other provision hereof; (g) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding” and “through” means “through and including;”
(h) ”including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term; and
(i) reference to any law (including statutes and ordinances) means such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder.

 

 

15

 

--------------------------------------------------------------------------------




ARTICLE II

OWNERSHIP OF THE PROJECT

2.01 Ownership Interests and Entitlements.

(a) Ownership Interests in Project. On the terms and subject to the conditions
set forth in this Agreement, NPC shall purchase from Orni 16, and Orni 16 shall
sell to NPC, an undivided fifty percent (50%) ownership interest in the Project
(including an undivided fifty percent (50%) ownership interest in Orni 16’s
right, title and interest in all existing Project Agreements, Governmental
Approvals, the Project Site, geothermal resources, wells, and resource data for
the Project, and all other assets relating to the Project) free and clear of all
Liens other than Permitted Liens (excluding Liens of Orni 16 Lenders). From and
after the Acquisition Closing, Orni 16 and NPC shall own the Project as
tenants-in-common with each of NPC and Orni 16 owning a fifty percent (50%)
undivided ownership interest in the Project. Each Party’s undivided interest in
the Project is referred to herein as its “Ownership Interest.”

(b) Purchase Price. At the Acquisition Closing, NPC shall pay to Orni 16 in
consideration for NPC’s acquisition of the NPC Ownership Interest an amount
equal to the sum of (x) fifty percent (50%) of the Pre-acquisition Period Costs
and (y) the Pre-acquisition Period Fee (collectively, the “Purchase Price”).

(i) Orni 16 shall deliver, twenty (20) Business Days before the Acquisition
Closing Date, a detailed statement of all Pre-acquisition Period Costs that have
been paid in accordance with the Pre-acquisition Period Budget and a good faith
estimate of those Pre-acquisition Period Costs that will be paid from delivery
of such statement through the Acquisition Closing Date, in accordance with the
Pre-acquisition Period Budget (the “Closing Statement”). Orni 16 shall promptly
provide NPC with all reasonably requested documentation in support of such
statement. NPC shall provide Orni 16 with written notice of any objection to the
Closing Statement within fifteen (15) Business Days following the receipt of the
Closing Statement, and if NPC does not provide notice of objection within such
time period, NPC shall be deemed to have accepted the Closing Statement. The
Parties shall work in good faith to promptly resolve any dispute concerning the
Closing Statement. On the Acquisition Closing Date, NPC shall pay to Orni 16 all
undisputed portions of the Closing Statement. All disputed portions of the
Closing Statement that are resolved shall be paid within fifteen (15) Business
Days of such resolution or at the Acquisition Closing, whichever occurs later.

(ii) Within thirty (30) Business Days following the Acquisition Closing Date,
Orni 16 shall deliver to NPC a detailed statement (the “Adjustment Statement”)
of the Pre-acquisition Period Costs that have been paid in accordance with the
Pre-acquisition Period Budget from the period of time that the Closing Statement
was delivered to NPC through the Acquisition Closing Date and a statement of the
amount that a Party owes to the other Party as determined by the difference in
the amounts set forth under the Adjustment Statement and amounts paid under
Section 2.01(b)(i) for Pre-acquisition Period Costs paid in accordance with the
Pre-acquisition Period Budget for the period of time between the delivery of the
Closing Statement and the Acquisition Closing. Orni 16 shall promptly provide
NPC with all reasonably requested documentation in support of the Adjustment
Statement. NPC shall provide Orni 16 with written notice of any objection to the
Adjustment Statement within fifteen (15) Business

 

 

16

 

--------------------------------------------------------------------------------






Days following the receipt of the Adjustment Statement, and if NPC does not
provide notice of objection within such time period, NPC shall be deemed to have
accepted the Adjustment Statement. The Parties shall work in good faith to
promptly resolve any dispute concerning the Adjustment Statement. All undisputed
portions of the Adjustment Statement shall be paid by the owing Party to the
other Party within fifteen (15) Business Days following receipt by NPC of the
Adjustment Statement or within fifteen (15) Business Days after any dispute
regarding the Adjustment Statement has been resolved.

(c) Entitlement to Net Available Output. From and after the Acquisition Closing,
each Party shall be entitled to fifty percent (50%) of the Net Available Output.

(d) Entitlement to Tax Credits. From and after the Acquisition Closing, each
Party shall be entitled to fifty percent (50%) of the PTCs or ITCs, depreciation
benefits and other tax benefits associated with ownership and operation of the
Project. If (i) the Management Committee determines that the Commercial
Operation Date is unlikely to occur before the required in-service date for the
Project to be eligible for PTCs after giving consideration to the Joint
Development Activities and Joint Construction Activities required to reach the
Commercial Operation Date and the remaining time to complete such activities and
(ii) the ITCs are not available to NPC, the Parties shall use good faith and
reasonable efforts to restructure their ownership of the Project as may be
reasonably necessary to allow NPC to benefit from fifty percent (50%) of the
ITCs.

(e) Contracts and Governmental Approvals. Except as otherwise agreed by the
Management Committee, all Project Agreements entered into, and, to the fullest
extent permitted by Applicable Law, Governmental Approvals applied for, shall be
in the name of both Parties. At the Acquisition Closing, Orni 16 shall assign to
NPC an undivided fifty percent (50%) ownership interest in all Project
Agreements and, to the fullest extent permitted by Applicable Law, Governmental
Approvals. Governmental Approvals that cannot be in the name of both Parties
shall be held by a Project Company or by a Party as agent for both Parties in
accordance with Section 4.01(b), or as otherwise agreed by the Parties.

(f) Work Product. From and after the Acquisition Closing, all Work Product
developed (or caused to be developed) by the Parties (either individually or
jointly) shall become the property of the Parties, whether developed before or
after the Acquisition Closing; provided, however, that Work Product generated by
either Party under the Power Purchase Agreement, the Related Power Purchase
Agreement, the Construction Contract, Drilling Services Framework Agreement or
the O&M Agreement shall be owned as provided therein.

(g) After-Acquired Property and Rights. Any Party which, subject to the approval
of the Management Committee and in accordance with procedures that the
Management Committee may establish, acquires in its own name, or an Affiliate’s
name, an interest in any real or personal property, contractual right or any
other asset that is part of or relates to the Project shall acquire and hold the
same subject in all respects to this Agreement, and such Party shall transfer
and assign an undivided fifty percent (50%) interest therein to the other Party
free and clear of any Liens (other than Permitted Liens but excepting NPC Lender
Liens or Orni 16 Lender Liens) upon the later to occur of (i) the Acquisition
Closing and (ii) fifteen (15) days after such acquisition.

 

 

17

 

--------------------------------------------------------------------------------






2.02 Conditions Precedent to Acquisition Closing. Orni 16’s obligation to sell
an undivided fifty percent (50%) ownership interest in the Project to NPC, and
NPC’s obligation to purchase an undivided fifty percent (50%) ownership interest
in the Project from Orni 16, are each subject to satisfaction of the following
conditions, except to the extent waived in writing, in the case of Sections 2.02
(a),(b),(c), and (e) by both Parties, and in the case of Sections 2.02(d) and
(f) by NPC, and in either case in the sole discretion of the waiving Party:

(a) Based on the results of the Ormat Development Activities, the Parties shall
have received from the Geothermal Consultant a written report that the
geothermal resource can be expected to support a Project with Capacity of at
least 30 MW net;

(b) Each Party shall have executed and delivered to the other Party (i) the
Construction Contract; (ii) the Drilling Services Framework Agreement; (iii) the
O&M Agreement; and (iv) the PPA Amendment;

(c) NPC shall have received the PUCN Approval;

(d) NPC shall have received FERC Approval;

(e) The Parties shall have agreed upon the Joint Development Budget, the Joint
Construction Budget and the Construction Contract Schedule, the Joint
Development and Construction Schedule, the Joint Drilling Schedule, a
preliminary Operating Budget and a preliminary Operating Plan; and

(f) NPC shall be satisfied with the results of its due diligence investigations
contemplated by Section 2.07 and, in particular, NPC shall be satisfied that the
Project and related pricing and schedule will support the Integrated Project
Plan, the Pro Forma Net Available Output and the preliminary Operating Budget
and preliminary Operating Plan.

2.03 Closing Deliverables. On the Acquisition Closing Date, the Parties shall
take the following actions:

(a) NPC shall pay to Orni 16, by wire transfer of immediately available funds,
the Purchase Price, pursuant to Section 2.01(b);

(b) Orni 16 and NPC shall execute and deliver a bill of sale and assignment and
assumption agreement, substantially in the form of Exhibit A attached hereto,
pursuant to which NPC acquires an undivided fifty percent (50%) ownership
interest in the assets comprising the Project (including an undivided fifty
percent (50%) ownership interest in Orni 16’s right, title and interest in all
existing Project Agreements, Governmental Approvals, the Project Site,
geothermal resources, wells, and resource data for the Project, and all other
assets relating to the Project) free and clear of all Liens other than Permitted
Liens (excluding Liens of Orni 16 Lenders) and pursuant to which NPC assumes
fifty percent (50%) of the obligations that become due and payable, or that are
to be performed after the Acquisition Closing Date under each Project Agreement
and Governmental Approval (whether or not such Project Agreement was entered
into, or such Governmental Approval obtained, on or prior to the Acquisition
Closing Date);

 

 

18

 

--------------------------------------------------------------------------------






(c) Orni 16 shall execute and deliver to NPC a deed for a fifty percent (50%)
undivided ownership interest in the Project Site, substantially in the form of
Exhibit B attached hereto, and any memorandum of documents or other documents
necessary to convey and record title to the Project Site or any Easements;

(d) Each Party shall execute, and deliver to the other Party, the BLM Assignment
and the Navy Agreement Assignment;

(e) Orni 16 shall execute and deliver to NPC a certificate under
Section 1445(b)(2) of the Code, providing that Orni 16 is not a foreign Person,
in form and substance reasonably satisfactory to NPC;

(f) Each Party shall execute, and deliver to the other Party, a State of Nevada
Declaration of Value in the form required by Nevada Revised Statues Section
375.060; and

(g) Orni 16 shall deliver to NPC the Required Consents, substantially in the
form of Exhibit C attached hereto.

2.04 Timing and Location of Acquisition Closing. The Acquisition Closing shall
take place promptly after satisfaction of the conditions set forth in
Section 2.02 and in any event no later than ten (10) days thereafter. The
Acquisition Closing shall take place at NPC’s offices in Las Vegas, Nevada, or
at such other place and at such time that shall be mutually acceptable to
Orni 16 and NPC. The Acquisition Closing shall be deemed effective as of 12:01
A.M. Las Vegas time on the day after the Acquisition Closing Date.

2.05 Waiver of Right to Partition. The Parties recognize that the physical
partition of the Project or any part thereof, whether by partition in kind or
sale and division of the proceeds thereof, would be impossible and impractical
and wholly inconsistent with the purposes for which this Agreement is made. As
such, each Party agrees that it shall not take any action at any time by
judicial proceedings, arbitration or otherwise, to partition the Project or any
part thereof, in any way, whether by partition in kind or by sale and division
of the proceeds thereof. Each Party further irrevocably waives the right of
partition and the benefit of all statutory or common law that may now or
hereafter authorize such partition of the Project or any part thereof. In the
event any such right of partition shall hereafter accrue, each Party shall from
time to time upon the written request of the other Party execute and deliver
such further instruments as may be necessary to confirm the foregoing waiver and
release of its right to partition. The provisions of this Section 2.05 shall be
binding upon and inure to the benefit of the Parties, their respective
successors and permitted assigns and shall run with the land.

2.06 Efforts to Close. Between the Effective Date and the Acquisition Closing
Date, each Party shall use its reasonable efforts to take all acts and to do all
things necessary, proper or advisable to consummate the Acquisition Closing and
to comply with all the terms of this Agreement.

2.07 NPC Due Diligence. NPC shall be entitled to conduct due diligence regarding
Orni 16 and the Project to its reasonable satisfaction before the Acquisition
Closing Date, including with respect to land rights, geothermal resources,
expected development, drilling and construction costs, Governmental Approvals
and transmission. Orni 16 shall provide NPC

 

 

19

 

--------------------------------------------------------------------------------






with copies of Governmental Approvals, studies, reports, data, Project
Agreements and material subcontracts, organizational documents and all other
information reasonably necessary or desirable for NPC to complete such due
diligence.

2.08 Project Activities Prior to Acquisition Closing.

(a) Prior to the Acquisition Closing, Orni 16 shall engage only in Ormat
Development Activities and Ormat Construction Activities in the ordinary conduct
of business consistent with Ormat’s past custom and practice in developing and
constructing geothermal power projects in the State of Nevada (other than the
Project) and the Integrated Project Plan. During such period, Orni 16 shall not,
without NPC’s written consent, not to be unreasonably delayed or withheld
(i) select as the Drilling Manager, Construction Contractor or Operator any
Person other than ONI or an Affiliate thereof whose obligations are guaranteed
by ONI or execute or modify any Project Agreement to the extent the services
provided thereunder or the term of any such Project Agreement extends after the
Acquisition Closing Date unless such Project Agreement allows for early
termination without liability; (ii) dispose of any Project assets material to
the Project or other than in the ordinary course of business; (iii) adopt or
implement the Insurance Plan that will be effective after the Acquisition
Closing Date or make any material modifications thereto; (iv) form or dissolve a
Project Company or make any decisions with respect to the ownership or
governance of such Project Company except to the extent governance is otherwise
provided for in such Project Company’s organization documents; and (vi) make any
Tax election other than the election of Section 761(a) of the Code, to exclude
the transactions created by this Agreement from the application of Subchapter K,
Chapter 1 of the Code.

(b) As soon as practicable after the Effective Date, Orni 16 shall deliver to
NPC the Integrated Project Plan.

(c) Prior to the Acquisition Closing, Orni 16 may amend the Pre-acquisition
Period Budget as required to carry out the Ormat Development Activities and the
Ormat Construction Activities. Orni 16 shall promptly after their formal
revision and approval by Orni 16, provide NPC with any changes in such budget.

(d) Prior to the Acquisition Closing, Orni 16 shall maintain or caused to be
maintained insurance for the Project in accordance with Prudent Geothermal
Drilling Practices.

ARTICLE III

GENERAL RIGHTS AND OBLIGATIONS OF THE PARTIES

3.01 Relationship of the Parties. Except as otherwise provided herein, each
Party shall bear only fifty percent (50%) of all obligations and liabilities of
the Project after the Acquisition Closing (whether incurred on or before the
Acquisition Closing); provided, however, that a Party shall have no
responsibility, and the other Party shall be responsible, for any obligation or
liability arising or incurring prior to the Acquisition Closing to the extent
that such obligation or liability (a) results from any violation of Applicable
Law or the negligence of such other Party or any Affiliate thereof, (b) results
from such other Party’s failure to comply with this Agreement, (c) is the
responsibility of such other Party’s Affiliate pursuant to any Affiliate

 

 

20

 

--------------------------------------------------------------------------------






Contract or subcontract thereof, (d) is known by Orni 16 or any of its
Affiliates and has not been disclosed in Schedule 5 or (e) is owed, becomes due
or is payable prior to the Acquisition Closing under any indemnity obligation
under any agreement for events that occur prior to the Acquisition Closing and
for which Orni 16 has been found, by a final decision of a court with competent
jurisdiction, to be at fault as result of gross negligence, bad faith or willful
misconduct. The covenants, obligations and liabilities of the Parties are
several and not joint, except as expressly agreed to in writing by the Parties.
Neither the execution nor delivery of this Agreement, nor the consummation of
the transactions contemplated hereunder shall create or constitute a
partnership, joint venture, trust, limited liability company, corporate or any
other form of business organization or arrangement between the Parties. Neither
Party (nor any of its agents, officers or employees) shall be an agent (or
otherwise have any fiduciary relationship or fiduciary obligation to) or
employee of the other Party, nor shall a Party (or any of its agents, officers
or employees) have any power to bind, assume or create any obligation on behalf
of the other Party, except with approval of the Management Committee.

3.02 Cooperation.

(a) Each Party shall coordinate and cooperate in good faith with the other Party
on all Project-related matters, in order to facilitate development, drilling,
construction and operation of the Project in an effective and cost-efficient
manner.

(b) Each Party shall provide the other Party with information related to the
Project and copies of any Work Product reasonably requested by such other Party.

(c) Each Party agrees that, in carrying out its obligations under this
Agreement, it shall:

(i) appoint a qualified person, who may or may not be the Party’s Representative
or Alternate Representative, to have lead responsibility for the Development
Activities, Construction Activities, Operating Activities and other duties
assigned to such Party pursuant to this Agreement or any Project Agreement, and
shall assign other qualified personnel, as necessary, that have the time and
requisite skills to devote to such Party’s assigned responsibilities, in order
to perform its responsibilities hereunder;

(ii) use commercially reasonably efforts to adhere to the Integrated Project
Plan, each Operating Budget and each Operating Plan in accomplishing its
assigned tasks, and provide updated information regarding its progress in
respect thereof upon reasonable request of the other Party or as circumstances
warrant; and

(iii) act as the interface with and supervise all third parties with which such
Party has directly contracted to perform work related to its assigned
responsibilities.

3.03 NPC Access to Project Site; NPC Right to Review and Comment. Orni 16 shall
provide NPC and its Authorized Representatives and consultants with physical
access to the Project Site, subject to Project Site health, safety and security
requirements of which NPC has been provided advance written notice; provided
that no such notice shall be required if any such safety and security
requirements are included in any Project Agreement to which NPC is party or

 

 

21

 

--------------------------------------------------------------------------------






that has been approved by the Management Committee. NPC and its Authorized
Representatives and consultants shall have the independent right to (i) monitor
the development, drilling, construction, operation and maintenance of the
Project and access all operational data in connection with the Project and
(ii) review and comment on draft copies of Project Agreements, applications for
Governmental Approvals and material communications regarding the Project. If
requested by NPC, Orni 16 shall promptly provide NPC with any draft copies of
Project Agreements, applications for Governmental Approvals and material
communications regarding the Project.

3.04 Standard of Performance.

(a) Except as expressly provided herein, Orni 16 and NPC shall perform their
respective obligations under this Agreement in accordance with Prudent Utility
Practices. Notwithstanding anything to the contrary in this Agreement, the
Parties acknowledge and agree that (i) any activity of NPC or SPPC relating to
the development or construction of any transmission or interconnection
facilities shall be performed by NPC or SPPC subject to the requirements of
Applicable Law, including FERC regulations, SPPC’s Open Access Transmission
Tariff and NPC’s or SPPC’s internal procedures and policies regarding
development and construction of transmission facilities for large generation
facilities and (ii) any Drilling Activities shall be performed by the Drilling
Manager in accordance with Prudent Geothermal Drilling Practices and Applicable
Law.

(b) In performing its obligations and carrying out the Development Activities,
Construction Activities and Operating Activities, Orni 16 shall act in the best
interest of the Project and the Parties as owners of the Project and shall
disregard the interests of its Affiliates as counterparties to Affiliate
Contracts where there is or could be a conflict of interest.

3.05 Compliance with Laws.

(a) Applicable Laws. In the performance of their obligations under this
Agreement, the Parties shall comply with all Applicable Laws and all
Governmental Approvals.

(b) Environmental Laws; Hazardous Substances. The Parties shall, and the Project
shall be designed, constructed, operated and maintained to, comply with all
Environmental Laws, including with respect to any Hazardous Substances emanating
from or arising out of the development, drilling, construction, maintenance or
operation of the Project.

(c) Nevada Renewable Energy Requirements. The Project shall be designed,
constructed, operated and maintained in compliance with all of the requirements
for a renewable energy system as may be provided under the Nevada Revised
Statutes, including Chapter 704, Sections 7801 through 7828, any regulations
promulgated thereunder, and the associated implementing rules and regulations of
the PUCN.

(d) Project Health and Safety Regulations. Orni 16 shall develop, or cause the
Operator to develop, health and safety regulations in accordance with Applicable
Laws relating to health and safety to be submitted for approval by the
Management Committee prior to the start-up of the Project.

 

 

22

 

--------------------------------------------------------------------------------






3.06 Affiliate Contracts. The Parties and their Affiliates may provide goods
and/or services in connection with the Project and enter into agreements related
to the Project only in compliance with this Section 3.06. The Construction
Contract, the O&M Agreement, the Drilling Services Framework Agreement and all
other Project Agreements and subcontracts where a Party (other than in its
capacity as an owner of the Project) or an Affiliate thereof is a counterparty
thereto (“Affiliate Contracts”) shall (a) be negotiated and administered in good
faith on an arm’s-length basis, (b) contain terms at least as favorable to the
Parties as those available in the market from unaffiliated third parties, and
(c) in the case of Project Agreements and to the extent entered into after the
Acquisition Closing or to the extent that such agreement’s term extends beyond
the Acquisition Closing, be approved by the Management Committee. Each Party
shall negotiate on behalf of the Parties any Affiliate Contracts involving the
other Party (other than in its capacity as an owner of the Project) or an
Affiliate of the other Party; provided, however, that such other Party shall
have the right to be involved to its reasonable satisfaction in any negotiations
or discussions concerning any such Affiliate Contracts.

3.07 Interconnection of the Project. The Project shall be interconnected to the
electric transmission system of SPPC pursuant to the Interconnection Agreement.

3.08 Power Purchase Agreement. Upon termination or expiration of the Power
Purchase Agreement, NPC shall have the right to purchase Orni 16’s fifty percent
(50%) share of the Net Available Output. If NPC elects to exercise such right,
NPC shall pay Orni 16 a price for such Net Available Output to be negotiated in
good faith and mutually agreed by the Parties. All other terms for the purchase
and sale of such Net Available Output shall be the same as in the Power Purchase
Agreement unless the Parties otherwise agree.

3.09 Project Agreements. Unless otherwise agreed upon by the Parties, each
Project Agreement shall expressly provide that the obligations and undertakings
of the Parties thereunder are several and not joint and that each Party is and
shall be liable and responsible only for fifty percent (50%) of such obligations
and undertakings.

3.10 Consultants. Each Party shall have the right to engage one or more
consultants to advise it with respect to matters in connection with the Project.
The costs of each Party’s consultants shall be borne by each such Party and
shall not constitute Project Costs, except to the extent such costs are
expressly included in a Project Budget.

3.11 Technology. The Project shall employ and utilize, wherever possible
(subject to Prudent Utility Practices) technology and components owned,
licensed, developed or manufactured, as the case may be, by ONI or its
Affiliates.

3.12 Internal Costs. The Project Budgets may include amounts for the
reimbursement for direct internal labor costs incurred by either Party or its
Affiliates in connection with the Project (other than any costs of a Party
(other than in its capacity as an owner of the Project) or any Affiliate under
any Affiliate Contract, either Party under the Power Purchase Agreement or
either Party with respect to its Authorized Representatives); provided, however,
that such internal labor costs shall only include (a) any amounts attributable
to general administrative costs or overhead costs allocable to the Project; and
(b) internal labor costs directly attributable to the Project that would not
have been incurred if work was not being

 

 

23

 

--------------------------------------------------------------------------------






performed for the Project. A Party seeking reimbursement for direct internal
labor costs incurred in accordance with a Project Budget shall keep reasonably
detailed records of such costs, and shall provide such records to the other
Party upon request.

3.13 Additional Orni 16 Obligations. Subject to the control and oversight of the
Management Committee (following the Acquisition Closing), Orni 16 shall perform
the day-to-day management of the Project, including the following:

(a) administer, enforce and comply with all Project Agreements;

(b) enforce and represent the Parties in connection with claims under
contractors’ and manufacturers’ warranties;

(c) prepare and submit required reports to Governmental Authorities;

(d) represent the Parties in the investigation, adjustments and settlement of
any loss or claim covered by Project insurance carried pursuant to the Insurance
Plan, and investigate, adjust, settle, prosecute, decline and defend claims in
respect of the Project when said claims or portions thereof are not covered by
valid and collectible Project insurance;

(e) in an emergency, take action to terminate or mitigate the emergency, to
preserve and maintain the safety, integrity and operability of the Project and
to maintain to the maximum extent practical the availability of energy from the
Project; and

(f) keep the Project free of all Liens other than Permitted Liens.

ARTICLE IV

DEVELOPMENT OF THE PROJECT

4.01 Orni 16 Responsibility for Development. Orni 16 shall be responsible for
all Ormat Development Activities. Following the Acquisition Closing Date, Orni
16 shall, subject to the control and oversight of the Management Committee,
continue to be responsible for the overall development of the Project, and shall
perform or cause to be performed all Joint Development Activities not
specifically assigned to NPC in Section 4.02 or delegated to NPC by the
Management Committee, including the following:

(a) completing the Joint Development Activities for which it is responsible in
accordance with the Integrated Project Plan;

(b) (i) obtaining and maintaining all Governmental Approvals for the Project
(and as agent on behalf of the Parties, if requested by the Management
Committee), and (ii) promptly providing NPC with copies of the Governmental
Approvals listed on Schedule 2 and applications therefor (including copies of
draft applications if requested by NPC);

(c) (i) securing all of the Project Site and all rights-of-way needed for the
Project, (ii) negotiating on behalf of the Parties all Project Agreements, other
than Affiliate Contracts to which Orni 16 (other than in its capacity as an
owner of the Project) or an Affiliate

 

 

24

 

--------------------------------------------------------------------------------






of Orni 16 is a counterparty, and (iii) promptly providing NPC copies of any
draft of such Project Agreements and any material subcontract for NPC’s review
and comment if requested by NPC;

(d) executing any Project Agreement as agent for both Parties if requested by
the Management Committee;

(e) promptly notifying the Management Committee following any event that could
reasonably be expected to result in the Project failing to meet a development
milestone set forth in the Joint Development and Construction Schedule;

(f) providing the Management Committee with the Monthly Reports described in
Section 9.01;

(g) providing reasonably requested assistance to NPC in its efforts to obtain
the PUCN Approvals;

(h) recommending to the Management Committee for selection of any advisors or
other consultants for the Project, other than advisors or other consultants
providing services on a short-term basis for discrete immaterial tasks or for
which time does not permit such recommendation and selection and other than
drilling advisors and drilling consultants;

(i) in cooperation with NPC, managing community outreach and government
relations programs for the Project;

(j) developing and recommending to the Management Committee for approval the
Insurance Plan;

(k) establishing and maintaining a depositary account on behalf of the Parties
at a bank approved by the Management Committee (the “Development Account”), into
which each Party shall deposit fifty percent (50%) of the funds to pay for Joint
Development Costs; and

(l) applying to SPPC Transmission for interconnection and transmission services
for the Project and negotiation of the Interconnection Agreement.

4.02 Responsibilities of NPC for Joint Development Activities. Subject to the
control and oversight of the Management Committee, NPC shall be responsible for
the following Joint Development Activities:

(a) assisting Orni 16 with the community outreach and government relations
programs for the Project;

(b) negotiating Affiliate Contracts to which Orni 16 (other than in its capacity
as an owner of the Project) or an Affiliate of Orni 16 is a counterparty, and

(c) such other Joint Development Activities to the extent set forth in the
Integrated Project Plan.

 

 

25

 

--------------------------------------------------------------------------------






4.03 PUCN and FERC Approval.

(a) NPC shall use commercially reasonable efforts to file for the PUCN Approval
as soon as reasonably practicable after the execution of this Agreement. Orni 16
shall provide such information and assistance in the preparation of the
application for the PUCN Approval as is reasonably requested by NPC. Orni 16
shall participate as reasonably requested from time to time in connection with
obtaining the PUCN Approval.

(b) Orni 16 shall timely file a petition for leave to intervene in the PUCN
proceeding(s) related to the approval of this Agreement, retain counsel to
represent Orni 16 in such proceeding(s) in accordance with NAC 703.510, as
amended, and actively support the regulatory approval process.

(c) NPC shall use commercially reasonable efforts to file for FERC Approval of
the Related Power Purchase Agreement, as soon as reasonably permissible after
the amendment to the Related Power Purchase Agreement to account for the
transactions contemplated by this Agreement.

4.04 Joint Development Cost Funding.

(a) Orni 16 shall be solely responsible for funding all Pre-acquisition Period
Costs and other obligations in respect of the Project that are due and payable
on or prior to the Acquisition Closing Date. Commencing after the Acquisition
Closing Date, each Party shall be responsible for fifty percent (50%) of all
Joint Development Costs (whether or not such Development Costs arose prior to or
after the Acquisition Closing Date).

(b) Each Party shall fund in advance fifty percent (50%) of the prospective
Joint Development Costs, as reflected in the Joint Development Budget, on a
quarterly basis to the Development Account and in accordance with the procedures
set forth in Article X. Orni 16 shall be responsible for reviewing invoices for
Joint Development Costs and recommending to the Management Committee each
quarter the amount required to be funded into the Development Account. Orni 16
shall be responsible for paying amounts payable by the Parties in connection
with any Joint Development Activities (other than Joint Drilling Activities)
from the amounts on deposit in the Development Account. Orni 16 shall be
responsible for ensuring reconciliation of the payments for Joint Development
Costs to the Joint Development Budget on a quarterly basis.

ARTICLE V

PRODUCTION DRILLING

5.01 Orni 16 Responsibility for Drilling. Orni 16 shall have sole responsibility
for all Drilling Activities, including the oversight of the Drilling Services
Framework Agreement. Notwithstanding anything else in this Agreement or the
Drilling Services Framework Agreement, in no event shall Orni 16 be deemed to
have made any representation or warranty, nor shall it be liable for, the
sufficiency or adequacy for any purpose under this Agreement or any Project
Agreement of the geothermal resource nor shall anything contained herein or in
any Project Agreement constitute a representation or warranty with respect to,
or a guarantee of, drilling results. Orni 16 shall cause all Drilling Activities
to be performed in accordance with Prudent Geothermal Drilling Practices.

 

 

26

 

--------------------------------------------------------------------------------






5.02 Joint Drilling Activities. Following the Acquisition Closing Date, Orni 16
shall carry out the Joint Drilling Activities in accordance with the Drilling
Services Framework Agreement and shall require any person performing Joint
Drilling Activities to perform its obligations thereunder in accordance with
Prudent Geothermal Drilling Practices.

5.03 Joint Drilling Funding. Unless otherwise agreed by the Parties, each Party
shall pay fifty percent (50%) of all Joint Drilling Costs owing under the
Drilling Services Framework Agreement directly to the Drilling Manager. The
Parties shall fund third-party Joint Drilling Costs in advance into an account
jointly owned by the Parties. The Drilling Manager shall be responsible for
reviewing invoices for Joint Drilling Costs and providing a statement thereof to
Orni 16. The Drilling Manager shall be responsible for paying amounts payable by
the Parties in connection with any Joint Drilling Activities. Orni 16 shall be
responsible for ensuring reconciliation of the payments for Joint Drilling Costs
to the Joint Development Budget or Operating Budget, as the case may be, on a
monthly basis.

5.04 Drilling Services Framework Agreement. The Parties shall use commercially
reasonable efforts to negotiate and execute the Drilling Services Framework
Agreement promptly after the Effective Date. Unless otherwise agreed, the
Drilling Services Framework Agreement shall incorporate the terms of the
Drilling Services Framework Agreement Term Sheet.

ARTICLE VI

CONSTRUCTION OF THE PROJECT; CONSTRUCTION FUNDING

6.01 Orni 16 Responsibility for Construction.

(a) Orni 16 shall be responsible for, and may commence the Ormat Construction
Activities prior to the Acquisition Closing Date.

(b) Following the Acquisition Closing Date, subject to the control and oversight
of the Management Committee, Orni 16 shall continue to have responsibility for
the overall construction of the Project, including the day-to-day management of
the Project prior to the Commercial Operation Date, and shall perform or cause
to be performed all Joint Construction Activities not specifically delegated to
NPC by the Management Committee. The Parties shall cause the Management
Committee to oversee and administer the Construction Contract.

6.02 Conditions to Joint Construction Funding. Neither Party shall be under any
obligation to commence funding of any Joint Construction Costs until each of the
following conditions has been satisfied or waived in writing by each Party
benefiting from such conditions:

(a) the Project Agreements set forth on Schedule 4 attached hereto, shall have
been finalized, executed and in full force and effect;

 

 

27

 

--------------------------------------------------------------------------------






(b) the Governmental Approvals listed in Schedule 2, and any other Government
Approvals, in each case then required for the commencement or relevant stage of
Joint Construction Activities under the Construction Contract shall have been
obtained, shall be in full force and effect and shall not be subject to any
pending or threatened challenge that, in the reasonable determination of either
Party, could reasonably be expected to result in a Material Adverse Effect;

(c) either (A) the required in-service date for the PTCs has been extended
beyond the projected Commercial Operation Date set forth in the Integrated
Project Plan or (B) (x) the ITCs are available to both Parties or (y) the
Parties have restructured their ownership as contemplated by Section 2.01(d);
and

(d) the Orni 16 Lenders and NPC Project Lenders, if any, shall have executed and
delivered a Non-Disturbance Agreement in favor of NPC or Orni 16, as the case
may be, in form and substance satisfactory to NPC or Orni 16, respectively.

6.03 Joint Construction Funding.

(a) Each Party shall pay fifty percent (50%) of all Joint Construction Costs
owing under the Construction Contract directly to the Construction Contractor.

(b) Orni 16 shall establish and maintain on behalf of the Parties a depositary
account at a bank approved by the Management Committee (the “Construction
Account”), into which each Party shall deposit fifty percent (50%) of the funds
to pay for Joint Construction Costs, other than the amounts due under the
Construction Contract.

(c) Each Party shall fund in advance fifty percent (50%) of the prospective
Joint Construction Costs, as reflected in the Joint Construction Budget, on a
monthly basis to the Construction Account in accordance with the procedures
established in Article X, other than amounts owing under the Construction
Contract. Orni 16 shall be responsible for reviewing invoices for Joint
Construction Costs and recommending to the Management Committee each month the
amount required to be funded into the Construction Account. Orni 16 shall be
responsible for paying amounts payable by the Parties in connection with any
Joint Construction Activities from the amounts on deposit in the Construction
Account, other than amounts owing under the Construction Contract. Orni 16 shall
be responsible for ensuring reconciliation of the payments for Joint
Construction Costs to the Joint Construction Budget on a monthly basis.

6.04 Construction Contract. The Parties shall use commercially reasonable
efforts to execute the Construction Contract promptly after results of the Ormat
Drilling Activities provide sufficient information required for a definitive
Construction Contract. The final plant design and specifications shall be
determined once the Drilling Activities have provided sufficient information to
determine specifications for the generating facilities and ancillary facilities.
Unless otherwise agreed upon by the Parties, the Construction Contract shall
incorporate the provisions set forth in the Construction Term Sheet.

6.05 Termination for Tax Reasons. If the condition in Section 6.02(c) is not
satisfied then if one Party wishes to continue with the Project while the other
Party wishes to commence Wind-Up Events, the continuing Party may acquire the
non-continuing Party’s

 

 

28

 

--------------------------------------------------------------------------------






Ownership Interest and continue with the Project. Upon the continuing Party
providing the non-continuing Party with written notice of its intent to exercise
its right under this Section 6.05, the non-continuing Party shall Transfer its
Ownership Interest to the continuing Party free and clear of any Liens other
than Permitted Liens (excluding Liens of any NPC Lender or Orni 16 Lender, as
applicable) on the later of sixty (60) days after receipt of such notice and
receipt of (i) PUCN Approval, (ii) FERC Approval and (iii) expiration of the HSR
Waiting Period, and the continuing Party shall pay to the non-continuing Party
the cumulative amount of Project Costs paid by the non-continuing Party together
with interest at the Agreed Rate upon the earlier to occur of the Commercial
Operation Date and a subsequent Transfer by the continuing Party of any portion
of its Ownership Interest.

ARTICLE VII

OPERATION AND MAINTENANCE OF THE PROJECT

7.01 Project Operation. Subject to the control and oversight of the Management
Committee, during the Operating Period, Operator shall perform the day-to-day
management of the Project pursuant to the terms of the O&M Agreement.

7.02 O&M Agreement; Operator. The Parties shall use commercially reasonable
efforts to execute the O&M Agreement promptly after the Effective Date. Unless
otherwise agreed upon by the Parties, the O&M Agreement shall incorporate the
provisions set forth in the O&M Term Sheet. The O&M Agreement shall provide that
Operator perform the obligations set forth for the Operator hereunder.

7.03 Operating Budget and Operating Plan. Not later than sixty (60) days prior
to the anticipated Commercial Operation Date, as set forth in the Integrated
Project Plan and thereafter, at least forty-five (45) days prior to the end of
each calendar year, Orni 16 shall prepare and submit or cause Operator to
prepare and submit an annual Operating Budget and Operating Plan for the
Management Committee’s review and approval. Within forty-five (45) days of
receipt of the proposed initial Operating Budget and Operating Plan, and within
thirty (30) days of receipt of each subsequent proposed Operating Budget and
Operating Plan, the Management Committee shall adopt or reject such Operating
Budget and Operating Plan. Each Operating Budget shall include a monthly
breakdown of the expected operating and maintenance expenses for the first year
of operations covered by such budget, and shall include a projected yearly
budget for operating and maintenance expenses, major maintenance and capital
replacements expected for the subsequent two-year period. Each Operating Budget
shall separately identify fixed and variable operating expenses.

7.04 Project Operating Standard. The Parties shall cause the Management
Committee to cause Operator to operate and maintain the Project in accordance
with Prudent Utility Practices, the O&M Agreement and the other requirements of
this Agreement, which may include unmanned operations, to the extent consistent
with operational standards used by ONI for similar geothermal projects in the
State of Nevada.

 

 

29

 

--------------------------------------------------------------------------------






7.05 Operations and Maintenance Funding.

(a) Unless otherwise agreed to by the Parties, each Party shall pay fifty
percent (50%) of the Operating Costs owing under the O&M Agreement directly to
the Operator. The Parties shall fund third-party Operating Costs in advance into
an account jointly owned by the Parties. Operator shall be responsible, on a
quarterly basis, for reviewing invoices for Operating Costs and providing a
statement thereof to the Management Committee. Operator shall be responsible for
paying amounts payable by the Parties in connection with any Operating
Activities. The Management Committee shall be responsible for ensuring
reconciliation of the payments for Operating Costs to the Operating Budget on a
quarterly basis.

(b) Each Party shall pay fifty percent (50%) of the costs of capital repairs and
replacements, including, if included in an Operating Budget and Operating Plan,
or if otherwise approved by the Management Committee, the reworking of any
existing wells and the drilling of any new wells.

ARTICLE VIII

MANAGEMENT COMMITTEE; PROJECT MANAGER; PROJECT COMPANY

8.01 Management Committee.

(a) Composition. The Parties will establish, effective upon the Acquisition
Closing, a Management Committee, which shall be composed of one
(1) representative from each Party (each a “Representative”). Each
Representative shall have the right and authority to bind the Party it
represents. Each Party shall also designate an alternate to its Representative
(each an “Alternate Representative”) with the authority to serve in place of,
and with the authority of, such Representative if such Representative is not
available to attend a Management Committee meeting. Each Party shall notify the
other Party in writing of its Representative and Alternative Representative
within five (5) days after the Acquisition Closing Date. Each Party may remove
and replace its Representative or Alternate Representative (collectively, its
“Authorized Representatives”) at any time, with or without cause and without the
approval of the other Party. Each Party shall promptly give written notice to
the other Party of any replacement of its Authorized Representatives and of any
change in the business address or business telephone of either of its Authorized
Representatives. Each Authorized Representative shall be an agent solely of the
Party that designated such Authorized Representative. Accordingly, (i) each
Authorized Representative may act (or refrain from acting) solely in accordance
with the wishes of the Party that designated such Authorized Representative,
(ii) the acts of an Authorized Representative in respect of any matter shall be
deemed to be the acts of the Party that designated such Authorized
Representative and (iii) no Authorized Representative shall owe (or be deemed to
owe) any duty (fiduciary or otherwise) to any Party other than the Party that
designated such Authorized Representative. Each Party shall be responsible for
the expenses of its Authorized Representatives. Notwithstanding the foregoing,
no Authorized Representative of a Party shall have the authority to amend this
Agreement or waive any rights of such Party under this Agreement.

 

 

30

 

--------------------------------------------------------------------------------






(b) Attendance. Each Party shall use reasonable efforts to cause its
Representative or Alternate Representative to attend each meeting of the
Management Committee, and no Party shall withhold the presence or participation
of its Representative or Alternate Representative to prevent, delay or forestall
decisions on matters under consideration by the Management Committee. A
reasonable number of other officers, employees or agents of the Parties may
attend meetings of the Management Committee. Meetings may be conducted in
person, by telephone or video conference call, or by other means which permit an
Authorized Representative of each Party to be verified and to hear and be heard
by the other Authorized Representative and which are acceptable to both
Authorized Representatives. Attendees who are not Representatives, or in the
case that a Representative is not in attendance, who are not the applicable
Alternate Representative, shall be identified at the commencement of such
meeting, shall have no power to vote on any matters, but may participate in
discussions in accordance with the Management Committee’s rules of order, which
may limit the amount of time that such attendees may so participate. Orni 16
shall cause the Project Manager to attend any meeting of the Management
Committee upon request of either Representative.

(c) Meeting; Notice. Unless the Parties agree otherwise, the Management
Committee shall meet (i) no less frequently than monthly during the Joint
Development Period, and quarterly during the Operating Period and (ii) at
special meetings called by the Chair of the Management Committee. Any Party may
request a meeting by notifying the other Party’s Representative and each Party
shall honor any such request of the other Party so long as such request is
reasonable under the circumstances. The Chair of the Management Committee shall
provide written notice to the other Party’s Authorized Representatives stating
the place (or means if by telephone conference or other means), date and hour of
each meeting of the Management Committee, together with a reasonably detailed
agenda for the meeting, not less than five (5) days before the date of the
meeting (unless such notice is waived by an Authorized Representative of each
Party either at the meeting or by written consent before or after the meeting).
Either Party may submit an item for inclusion on the agenda of any Management
Committee meeting. Attendance of an Authorized Representative of a Party at a
meeting of the Management Committee shall constitute a waiver of notification of
the meeting by such Party.

(d) Rules. The Management Committee may adopt such rules of order, policy
statements and directives as it considers necessary or appropriate for the
conduct of its business and the exercise of its powers, none of which shall
conflict with this Agreement, the Drilling Services Framework Agreement, the
Construction Contract or the O&M Agreement.

(e) Chair. The NPC Representative shall serve as the initial chairperson of the
Management Committee (the “Chair”). Unless the Management Committee decides
otherwise, commencing on the first day of each calendar year following the
Acquisition Closing Date, the Chair of the Management Committee shall rotate
between the Representatives for each Party. The Chair shall have no powers or
duties other than those specifically conferred by this Agreement, and shall have
no voting or veto power in addition to the right to vote as a Representative. In
the absence of the Chair at any Management Committee meeting, the applicable
Alternative Representative shall be the Chair for such meeting.

(f) Quorum. Meetings of the Management Committee shall require a quorum
consisting of an Authorized Representative of each Party.

 

 

31

 

--------------------------------------------------------------------------------






(g) Voting. All decisions of the Management Committee shall require the
affirmative vote of an Authorized Representative of each Party; provided,
however, that if a Party (other than in its capacity as an owner of the Project)
or any of its Affiliates is a counterparty to an Affiliate Contract, then any
decisions with respect to exercising remedies for defaults under such Affiliate
Contract shall be made by the other Party, subject to Orni 16’s buy-out right
set forth in the immediately succeeding sentence, and the quorum for any such
decisions shall be only an Authorized Representative of such other Party. In the
event that NPC delivers written notice to Orni 16 of its desire to terminate the
Construction Contract pursuant to the terms therein, then NPC shall Transfer its
Ownership Interest to Orni 16 free and clear of any Liens other than Permitted
Liens (excluding Liens of NPC Lenders) on the later of sixty (60) days after
providing such notice and receipt of (i) FERC Approval and (ii) expiration of
the HSR Waiting Period and Orni 16 shall pay to NPC the greater of (A) the
cumulative amount of Project Costs paid by NPC prior to such Transfer with
interest accrued at the Agreed Rate; and (B) the Fair Market Value of NPC’s
Ownership Interest.

(h) Action by Written Consent. Any action which may be taken by the Management
Committee under this Agreement may be taken without a meeting if each
Representative (or Alternate Representative) executes a written consent setting
forth the action taken by the Management Committee.

(i) Deadlocks. If the Authorized Representatives participating in a meeting of
the Management Committee are unable to reach agreement on a matter put to vote
(a “Deadlock”), the Parties shall attempt to resolve such Deadlock through
negotiations of the Authorized Representatives. If such Deadlock is not resolved
within five (5) Business Days, the Deadlock shall be referred to a panel
consisting of a senior executive (President or Executive Vice President or a
party’s equivalent officer) of each Party with the authority to resolve the
matter causing such Deadlock. Such panel shall convene within five (5) Business
Days after the expiration of the aforementioned five (5) Business Day period and
the members of such panel shall attempt in good faith to promptly resolve such
Deadlock. If a Deadlock arises regarding the approval of the amount of an annual
Operating Budget and such Deadlock is not resolved within fifteen (15) days
after the panel of senior executives has convened, then the Operating Budget in
question shall be deemed to have been approved at an amount equal to one hundred
and ten percent (110%) of the amount of the preceding year’s Operating Budget
(or then effective Operating Budget, if higher), and such Operating Budget (as
so deemed approved) shall remain in effect for the earlier of one (1) year and
the time when a new Operating Budget is adopted by the Management Committee. If
a Deadlock occurs with respect to any proposed expansion of the Project or any
major capital expenditure for improvement or maintenance of the Project and the
Parties are unable to achieve a resolution of such Deadlock within thirty (30)
days after the panel of senior executives has convened (a “Buy/Sell Deadlock”),
then either Party may initiate the Buy/Sell Deadlock procedures in Section
8.01(j). To the extent of amounts not in dispute, or activities undisputed, all
Development Activities, Construction Activities or Operating Activities shall
continue to be implemented during any period that a Dispute is under
consideration by the Parties’ senior executive panel or in mediation.

(j) Upon the occurrence of a Buy/Sell Deadlock, either Party (the “Offeror”) may
deliver to the other Party (the “Receiver”) a notice (a “Buy/Sell Notice”)
containing an irrevocable offer to purchase the Ownership Interest of the
Receiver for a cash purchase price

 

 

32

 

--------------------------------------------------------------------------------






 

(the “Offer Price”) set forth therein. The Receiver must notify the Offeror
within thirty (30) days of receipt of the Buy/Sell Notice of its election
whether to sell its Ownership Interest to the Offeror or to buy the Offeror’s
Ownership Interest at the Offer Price. A failure to make an election within such
thirty (30) day period shall constitute an election by the Receiver to sell its
Ownership Interest. The Parties shall consummate the Transfer on the later of
sixty (60) days after such election or deemed election and receipt of (i) PUCN
Approval, (ii) FERC Approval and (iii) expiration of the HSR Waiting Period. The
Transferring Party shall transfer its Ownership Interest free and clear of all
Liens other than Permitted Liens (excluding the Liens of any Orni 16 Lender or
NPC Lender). If NPC elects to purchase Orni 16’s Ownership Interest pursuant to
a Buy/Sell Notice and the PUCN does not approve such purchase, NPC shall be
deemed to have elected to sell its Ownership Interest in accordance with this
Section 8.01(j).

(k) Minutes. The Chair shall be responsible for the maintenance of minutes of
each Management Committee meeting and the recordation of the results of each
vote taken and shall promptly provide a copy of such minutes and voting records
to the other Party’s Authorized Representatives.

8.02 Non-Delegable Actions. Notwithstanding the delegation of authority granted
to the Parties in this Agreement, the following actions shall be performed by,
and require the affirmative approval of, the Management Committee in accordance
with the requirements of Section 8.01:

(a) the adoption of, and modifications to, any Project Budget, including the
establishment of any reserve accounts;

(b) the submission of any initial application for a Governmental Approval listed
on Schedule 2, or any other material Governmental Approval identified after the
Acquisition Closing Date and required for the development, drilling,
construction, ownership, operation or maintenance of the Project, the material
modification of any such Governmental Approval or the acceptance of any such
Governmental Approval that contains materially different conditions than applied
for or material modification thereof;

(c) the selection of any material contractor or vendor (other than ONI or any
Affiliate thereof whose obligations are guaranteed by ONI as the Drilling
Manager, Construction Contractor or Operator) or subcontractors to any material
contractor or vendor to the extent that right to approve subcontractors is
granted to the Parties in the relevant Project Agreement;

(d) material modifications to the Project’s conceptual design;

(e) approval of or modifications to any material milestone contained in the
Integrated Project Plan or an Operating Plan;

(f) subject to Section 8.01(g), the execution of, termination of, material
amendment to or material waiver of, issuance of any change order with an
individual or aggregate cost in excess of $500,000 or that is material to the
design, schedule or cost of the Project under, or exercise of remedies under,
any Project Agreement;

 

 

33

 

--------------------------------------------------------------------------------






(g) subject to Section 8.01(g), the initiation of litigation, arbitration or
other dispute resolution mechanism relating to the Project under any Project
Agreement or otherwise;

(h) the settlement of any litigation, arbitration or other dispute relating to
the Project under any Project Agreement or otherwise or any insurance claims
relating to the Project, except for insurance claims where the only issue is a
payment in an amount less than $100,000;

(i) the disposition of any Project assets other than dispositions of tangible
personal property (i) having a value of less than $1 million, (ii) in the
ordinary course of business or (iii) that is surplus or obsolete;

(j) any public announcements relating to the Project, except as set forth in
Section 21.12(d);

(k) the adoption and implementation of the Insurance Plan and any material
modifications thereto;

(l) the approval of the Operator Manager and any replacement thereof;

(m) the determination of the course of action following an election by each
Party not to fund an overrun in Joint Construction Costs;

(n) the determination to commence Wind-Up Events;

(o) the determination whether an Event of Loss is a Tier II Loss or Tier III
Loss, and the determination whether a Condemnation Action is a Complete Taking
or Partial Taking;

(p) the issuance of any completion or similar certificate under the Construction
Contract;

(q) the decision to form or dissolve a Project Company and all decisions with
respect to the ownership and governance of such Project Company except to the
extent governance is otherwise provided for in such Project Company’s
organization documents);

(r) scheduling any non-forced outage of the Project not in accordance with an
Operating Plan;

(s) the approval of community outreach and government relations programs for the
Project;

(t) the taking of any action regarding the Project that is not otherwise
contemplated or provided for under this Agreement; and

(u) the making of Tax elections as provided in Section 12.04.

 

 

34

 

--------------------------------------------------------------------------------






8.03 Project Manager. Orni 16 shall appoint a Person (the “Project Manager”) to
be responsible for the day-to-day oversight and coordination of Orni 16’s
responsibilities in respect of the development, drilling, construction and
administration of the Project (including all aspects of budgeting, procuring,
planning, designing and executing budgets, technical plans and specifications,
and geological and engineering plans on time and in the manner contemplated by
this Agreement). The Project Manager shall be an employee of Orni 16 or its
Affiliate. Following the Commercial Operation Date, the Parties shall cause the
Operator to appoint a Person (the “Operator Manager”) to be responsible for the
day-to-day oversight and coordination of Operator’s responsibilities under the
O&M Agreement. The Operator Manager shall be an employee of Operator, and must
be approved by the Management Committee, such approval not to be unreasonably
withheld or delayed.

8.04 Project Company.

(a) Organization. The Management Committee may cause the formation of one or
more limited liability companies (each, a “Project Company”) in connection with
the development, construction, operation, maintenance and administration of the
Project. The organizational documents of the Project Company shall be approved
by the Management Committee. Any Project Company shall be owned by the Parties
in proportion to their Ownership Interests.

(b) Duties. If so determined by the Management Committee, a Project Company may,
as agent for and on behalf of the Parties, (i) apply for or accept one or more
Governmental Approvals, (ii) enter into one or more Project Agreements,
(iii) open and maintain the Project Accounts, and (iv) conduct such other
activities as agent for and on behalf of the Parties in relation to the Project
as the Management Committee may determine.

8.05 Time is of the Essence. Time is of the essence with respect to all actions
to be taken by the Management Committee hereunder.

ARTICLE IX

REPORTING; RECORD-KEEPING

9.01 Monthly Reports. Once a month, Orni 16 shall provide NPC, during the period
prior to the Acquisition Closing, and the Management Committee, during the
period after the Acquisition Closing, with a report (the “Monthly Report”)
substantially in the form attached as Exhibit G. Each Monthly Report shall
contain updates regarding all material issues with respect to the Project, the
status of the relevant Project Schedules, expenditures on the Project compared
to the relevant Project Budget and any anticipated changes or anticipated cost
overruns to such Project Budget. During the Development Period, the Monthly
Report shall provide reasonably detailed information regarding the progress of
material Development Activities and Construction Activities, including the
negotiation of Project Agreements, land rights acquisition, permitting, design,
engineering and procurement, and other significant issues related to the
Development Activities and Construction Activities. During the Operating Period,
the Monthly Report shall provide reasonable detail of material issues relating
to the Operating Activities.

9.02 Notification of Project Events. Orni 16 shall promptly notify the
Management Committee and NPC of any material events that occur regarding the
Project to the extent not included in any Monthly Report.

 

 

35

 

--------------------------------------------------------------------------------






9.03 Recordkeeping and Other Information.

(a) Each Party shall keep and maintain proper books, records, accounts, ledgers,
estimates, invoices, schedules, correspondence and other documents (whether in
physical or electronic form) related to the Project (collectively, the “Books
and Records”), each in conformity with any Applicable Laws and generally
accepted accounting principles consistently applied. Each Party shall ensure
that a Person with appropriate accounting experience is responsible for
maintaining the relevant accounting portion of its Books and Records. Each Party
shall maintain its Books and Records for at least seven (7) years, or such
longer period required by Applicable Law, following the creation thereof. Each
Party’s Books and Records shall be subject to the confidentiality requirements
of Section 21.12 and shall be considered Confidential Information.

(b) Orni 16 shall provide, and the Project Agreements shall require that the
Project contractors provide, NPC with cost and accounting information in
accordance with generally accepted accounting principles consistently applied
with detail sufficient to allow NPC to comply with the Uniform System of
Accounts, based on information provided by NPC.

9.04 Inspection and Audit Rights. Each Party and its consultants shall have the
right, from time to time during the Term, to inspect and audit the other Party’s
Books and Records, insofar as such Books and Records pertain to Project Costs
which are to be paid for, or reimbursed, hereunder. Each Party may undertake
such inspection or audit directly or through independent certified public
accountants of its choice. Any audit or inspection conducted by a Party shall be
subject to reasonable prior written notice, and shall be conducted at reasonable
times during the normal business hours of the other Party and unless otherwise
agreed, at the offices of the other Party. The costs of any such audit shall be
borne by the Party conducting the audit.

ARTICLE X

PAYMENT PROCEDURES

10.01 Invoicing; Payment of Project Costs.

(a) Neither Party shall be required to pay for any Project Costs that are not in
accordance with a Project Budget that has been approved by the Management
Committee, except for expenditures required during an emergency to (i) protect
human life, (ii) protect against or mitigate serious loss or damage to Project
assets, (iii) comply with Applicable Law, and (iv) prevent or mitigate damage to
the environment or to the property of others caused by the Project.

(b) Quarterly for Joint Development Costs, and otherwise monthly, or as the
Management Committee may deem appropriate, for all other Project Costs (except
for amounts owing under the Drilling Services Framework Agreement, the
Construction Contract or the O&M Agreement), Orni 16 shall submit to the Parties
(i) a statement of funds that each Party is estimated to be liable for under
this Agreement for the following quarter, in the case of Joint Development
Costs, or the following month, in the case of all other Project Costs (except
for amounts owing under the Drilling Services Framework Agreement, the
Construction Contract or the O&M Agreement) (a “Statement of Required Funds”)
and (ii) attached to the Statement of

 

 

36

 

--------------------------------------------------------------------------------






Required Funds, a statement reconciling the previous quarter’s or month’s, as
the case may be, estimated statement with the actual amount for which each Party
was liable for during such quarter or month, as the case may be (a “Funds
Reconciliation Statement”). Each Statement of Required Funds and Funds
Reconciliation Statement shall be accompanied by reasonable supporting
documentation showing the amounts properly due and payable, a breakdown of the
Project Costs represented in such Statement of Required Funds or Funds
Reconciliation Statement, and copies of the underlying invoices and/or
supporting materials. Any amounts due pursuant to a Statement of Required Funds
or Funds Reconciliation Statement shall be due and payable thirty (30) days
following receipt of such Statement of Required Funds or Funds Reconciliation
Statement by such Party, or on such later date as may be otherwise set forth in
the Statement of Required Funds or Funds Reconciliation Statement. If a Funds
Reconciliation Statement shows that prior estimated payments by a Party exceeded
the actual amount that such Party was liable for, such excess amount shall be
credited against the amounts due by such Party in the Statement of Required
Funds to which such Funds Reconciliation Statement is attached and any remaining
amount shall be paid to such Party within fifteen (15) days after receipt of
such Funds Reconciliation Statement and Statement of Required Funds.

(c) All payments made by a Party under this Section 10.01(b) shall be made by
electronic funds transfer or wire transfer in immediately available funds for
receipt by the due date to the Project Account specified in the applicable
statement pertaining to such payment, or to such other Person(s) as the
Management Committee may determine, except that in the case of payments to a
Party, such payments shall be made to the bank account or Person designated by
such Party. Each Party may change its account for receiving a payment or
delivery by giving notice to the other Party and the Management Committee at
least five (5) Business Days prior to the scheduled date for the payment or
delivery to which such change applies.

(d) Except as expressly provided in this Agreement, each Party shall make all
payments required hereunder as and when due, without demand, counterclaim,
setoff, deduction or defense, and without withholding for any Taxes and each
Party waives, to the extent permitted by Applicable Law, all rights now or
hereafter conferred by statute or otherwise with respect to any such demand,
counterclaim, setoff, deduction or defense to the applicable account or
accounts.

10.02 Defaulted Contributions.

(a) If a Party fails to pay the full amount of payments reflected on any
Statement of Required Funds or Funds Reconciliation Statement delivered pursuant
to Section 10.01(b) when required to do so pursuant to this Agreement, or its
share of costs due and payable under the Drilling Services Framework Agreement,
the Construction Contract or the O&M Agreement (each, “Contributions” and such
Party, the “Non-Contributing Party”), the Party that has paid its Contribution
amounts (the “Contributing Party”) shall have the right, but not the obligation,
to make an advance (an “Advance”) on behalf of the Non-Contributing Party in
respect of the unpaid Contribution of the Non-Contributing Party (the “Unpaid
Contribution”). Such Advance shall bear interest at a rate equal to the Default
Rate from the date such Advance was made until the date such Advance is
indefeasibly repaid in cash in full by the Non-Contributing Party. Advances
shall be repaid, with interest at the Default Rate, by the Non-Contributing
Party at any time after the date the Advance is made upon written demand
therefor.

 

 

37

 

--------------------------------------------------------------------------------






Each Advance shall be an obligation of the Non-Contributing Party and the
Contributing Party may enforce and recover from the Non-Contributing Party the
Advance in accordance with any of it remedies hereunder or at equity or in law.

(b) The election by a Party not to make an Advance in respect of the Unpaid
Contribution shall not operate as a waiver of the rights of such Party under
this Agreement or at law or in equity, including the right to claim damages as a
result of such Unpaid Contribution. Advances made in respect of an Unpaid
Contribution shall not relieve the Non-Contributing Party of its obligations
hereunder.

10.03 Payment on Non-Business Day. If any Contribution under this Agreement is
required to be made on a day other than a Business Day, the due date for such
Contribution shall be extended to the next Business Day, unless provided
otherwise in the applicable Project Agreement.

10.04 Project Accounts. All Project Accounts established pursuant to this
Agreement shall be held by the Parties as tenants-in-common. Funds on deposit in
each Project Account shall be kept in or swept into interest-bearing accounts to
the extent reasonably practicable. No interest shall be due to any Party on all
or any portion of its Contributions or other payments placed in any Project
Account. All interest accrued on the amounts in each Project Account shall be
available and applied for permitted purposes for which each such Project Account
is maintained.

ARTICLE XI

PROJECT BUDGETS AND ACCOUNTING

11.01 Budgets.

(a) Submission of Proposed Budgets. Orni 16 shall be responsible for preparing
or causing to be prepared each Project Budget required to be prepared under this
Agreement in accordance with this Agreement. Orni 16 shall submit each proposed
Project Budget to the Management Committee for its review and approval in
accordance with the time requirements set forth in this Agreement. If NPC so
requests, Orni 16 shall provide to the Management Committee copies of the data,
invoices, price sheets and other information utilized in its preparation of any
proposed Project Budget and shall make the Orni 16 personnel responsible for
preparing any such Project Budget available to discuss any such Project Budget
with the Management Committee.

(b) Management Committee Review and Approval of Budgets. The Management
Committee shall review all proposed Project Budgets and shall complete its
review, taking into account any comments and revisions as it may request of
Orni 16, within the time periods established for Management Committee review of
each Project Budget in this Agreement. The Management Committee may approve a
proposed Project Budget in whole or in part. Each Party acknowledges and agrees
that the approval of any Project Budget and the making of any payment hereunder
shall be without prejudice to the audit rights of each Party hereunder. The
Management Committee shall periodically, but no less frequently than quarterly,
review (i) the status of Joint Development Activities against the Integrated
Project Plan, Joint

 

 

38

 

--------------------------------------------------------------------------------






Development Costs and Joint Drilling Costs, (ii) incurred Joint Development
Costs and Joint Drilling Costs against the Joint Development Budget and
(iii) the funding requirements for Joint Development Costs and Joint Drilling
Costs forecasted for the next ninety (90) days. The Management Committee shall
also periodically, but no less frequently than monthly, review (i) the status of
Joint Construction Activities against the Integrated Project Plan and Joint
Construction Costs, (ii) incurred Joint Construction Costs against the Joint
Construction Budget and (iii) the funding requirements for Joint Construction
Costs forecasted for the next ninety (90) days. During the Operating Period, the
Management Committee shall periodically, but no less frequently than quarterly,
review (i) the status of Operating Activities against Operating Costs,
applicable Operating Budget and applicable Operating Plan, (ii) incurred
Operating Costs against the applicable Operating Budget and (iii) the funding
requirements for Operating Costs forecasted for the next ninety (90) days.

(c) Failure to Approve a Project Budget. If the Management Committee fails to
approve a Project Budget by the time required for such approval in this
Agreement, then for the forthcoming calendar year or other applicable time
period, until the Management Committee approves such Project Budget, the
unapproved Project Budget proposed shall not be implemented, but the applicable
Project Budget previously approved by the Management Committee shall remain in
full force and effect until a new Project Budget is approved, except as provided
in Section 8.01(i).

11.02 Compliance with Budgets; Amendments.

(a) Prior to the Acquisition Closing, Orni 16 may amend the Pre-acquisition
Period Budget as required in order to carry out Ormat Development Activities and
Ormat Construction Activities. Orni 16 shall promptly provide NPC with such
amendments and supporting documentation reasonably requested by NPC.

(b) Orni 16 shall manage, or cause to be managed, the commitment of funds for
Joint Development Costs, Joint Drilling Costs, Joint Construction Costs and
Operating Costs so that the Parties will not owe amounts for Joint Development
Costs, Joint Drilling Costs, Joint Construction Costs or Operating Costs in
excess of funds committed or to be committed by the Parties pursuant to the
applicable Project Budget. If, in the judgment of Orni 16, any Project Budget,
or any material expense category therein, is determined to be materially greater
or lesser than the actual costs of performing the Project activities
contemplated by any such Project Budget, or any material expense category
therein, Orni 16 shall prepare an amended budget for approval by the Management
Committee at the next regular meeting or at a special meeting called by a Party
for such purpose as soon as reasonably practicable following such determination;
provided, however, that no such amended budget need be prepared or approved to
the extent that the aggregate difference between all such budgeted expense
categories, taken as a whole, and the actual costs incurred in performing the
Project activities, is not material.

 

 

39

 

--------------------------------------------------------------------------------






ARTICLE XII

TAXES AND ASSESSMENTS

12.01 Management of Tax Matters. Except for any payments of Personal Taxes or
payments in lieu thereof which are directly billed to a Party by any taxing
authority and which a Party shall pay directly, and except for any rulings that
a Party might require in connection with the issuance of tax-exempt bonds or its
tax-exempt status, Orni 16 (subject to the oversight of the Management
Committee) shall have the authority and responsibility for administering,
coordinating, filing returns, making property tax declarations, paying, seeking
official tax rulings or determinations, and other related functions pertaining
to all taxes, payments in lieu of taxes, assessments, impositions, charges, and
related costs of every kind and nature, ordinary, or extraordinary, general or
special, foreseen or unforeseen, settled or pending settlement connected with or
arising out of the development, construction, ownership, operation, maintenance,
alteration, repair, rebuilding, use or retirement of the Project or any part
thereof (collectively “Taxes”) which are or may be imposed by any Governmental
Authority; provided, however, that unless specifically authorized in writing by
NPC, such authority shall not extend to any act or action affecting any
exemption from Taxes or special tax treatment arising out of the Project to
which NPC may be entitled on a basis that is different from Orni 16. As used
herein, the term “Taxes” shall not include net income taxes, franchise taxes,
sales taxes or excise taxes relating to the Project that are assessed against
each Party (collectively, “Personal Taxes”), the payment of which is and shall
remain the responsibility of each Party so assessed. Each Party may contest the
validity or amount of any Personal Taxes, in each case provided that the
contested Personal Taxes shall not remain unpaid for such length of time as
shall permit any part or all of the Project to be sold or foreclosed or any
interest of either Party therein to be subject to a Lien for the nonpayment of
the same.

12.02 Sharing of Taxes and Related Payments. All Taxes (other than Personal
Taxes) shall be Project Costs, which shall be shared and borne equally by the
Parties; provided, however, that to the extent that the aggregate amount of the
Taxes are reduced because a Party is entitled to specific tax benefits resulting
from its status apart from the Project, such Party shall be entitled to the
entire benefit, to the extent of actual realization, of any exemptions from and
reductions of Taxes connected with or arising out of the ownership, operation,
maintenance, alteration, repair, rebuilding, use, or retirement of the Project
or any part thereof. Unless agreed upon by the Parties, in no event shall a
Party entitled to any exemption or reduction in Taxes be liable, directly or
indirectly, for any payment in lieu of taxes that any other Party has agreed to
make.

12.03 Payment of Taxes. Subject to Section 12.02, Orni 16 shall be responsible
for paying and discharging all Taxes, which are imposed by any Governmental
Authority before the same become delinquent, except (a) those that are directly
billed to NPC by any taxing authority and which NPC is responsible to pay
directly (e.g., NPC’s Personal Taxes) and (b) those subject to a good faith
contest approved by the Management Committee and for which appropriate reserves
have been established in accordance with generally accepted accounting
principles.

12.04 Non-Creation of Taxable Entity. Notwithstanding any other provision of
this Agreement, the Parties do not intend to create hereby at law any joint
venture, partnership, association taxable as a corporation, trust, limited
liability company or other entity for the conduct of any business for profit.
The Parties agree to elect under Section 761(a) of the Code, to exclude the
transactions created by this Agreement from the application of Subchapter K,
Chapter 1 of the Code, and the Parties agree to revise the terms of this
Agreement to the extent and in a manner necessary to permit such election. If it
is ultimately determined by an

 

 

40

 

--------------------------------------------------------------------------------






appropriate taxing authority that this Agreement is not eligible for an election
out of Subchapter K, Chapter 1 of the Code, then the Management Committee shall
make all Federal and state income Tax elections; provided, however, that any
Party seeking to contest or appeal such determination of a taxing authority
shall have full right and discretion to do so, and in the case of such contest
or appeal the Management Committee shall not be authorized to take, and shall
not take, any action that limits or restricts such Party’s ability to pursue its
contest or appeal. Each Party agrees to report on such Party’s separate return
in a manner consistent with such exclusion election any items of revenue and
expenditure attributable to such Party’s share of any revenue received and any
expenditures made under this Agreement. Nothing in this Agreement will be
construed as an undertaking by either Party to jointly sell any electrical
transmission or other services or property. Each Party agrees to execute and
deliver such additional documentation, including the statement required by
Treasury Regulation 1.761-2(b)(2), as may be required from time to time to
effect such exclusion.

12.05 Production Tax Credits. Each Party agrees to take the position for federal
income tax purposes that it is entitled to the PTCs, with respect to electricity
derived from the Net Available Output to which the Party is entitled as a result
of its Ownership Interest and sold by the Party to an “unrelated party” within
the meaning of Section 45 of the Code, absent a change in law rendering such
position unlawful.

12.06 Transfer Taxes. A Party acquiring an ownership interest in the Project
pursuant to the terms of this Agreement shall be responsible for the timely
payment of, and shall indemnify and hold harmless the other Party from and
against, all transfer taxes (excluding taxes measured in whole or in part by net
income), including without limitation sales, use, excise, stock, stamp,
documentary, filing, recording, permit, license, authorization and similar
taxes, fees, duties, levies, customs, tariffs, imposts, assessments, obligations
and charges (“Transfer Taxes”), if any, arising out of or in connection with the
transactions contemplated by this Agreement. Such Party shall prepare and file
all necessary documentation and tax returns with respect to such Transfer Taxes;
provided, however, that the Party transferring an ownership interest in the
Project shall cooperate with the acquiring Party and take any action reasonably
requested by the acquiring Party which does not cause the transferring Party to
incur any cost or inconvenience in order to minimize such Transfer Taxes.

12.07 Duties Regarding Assessments. With respect to property Taxes, the Parties
will use their reasonable best efforts to have any taxing or other Governmental
Authority levying any such Taxes or payments in lieu thereof, or making any
valuations for the purpose of levying any such Taxes or payments in lieu
thereof, on the Project, or any beneficial interest or rights therein, assess
and levy such Taxes or payments in lieu thereof directly against the Ownership
Interest of each Party. All such Taxes or payments in lieu thereof levied
against each Party’s Ownership Interest, excepting those Taxes or payments in
lieu thereof levied against an individual Party on behalf of the other Party,
will be the sole responsibility of the Party upon whose Ownership Interest such
Taxes or payments in lieu thereof are levied. If any property Taxes or payments
in lieu thereof, are levied or assessed in a manner other than as specified in
this Section 12.07 or if an individual Party is levied or assessed on behalf of
the Project or the other Party, the Management Committee will establish
equitable practices and procedures for the apportionment between the Parties of
such Taxes or payments in lieu thereof.

 

 

41

 

--------------------------------------------------------------------------------






ARTICLE XIII

TERM AND TERMINATION

13.01 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and unless earlier terminated in accordance with the provisions
of this Agreement, shall continue until the retirement from service of the
Project has been approved by the Management Committee and the Wind-Up Events
have been completed, including the payment of all Operating Costs, the
distribution of any proceeds of the sale of the Project’s assets and the payment
of any other amounts owing hereunder (such date, the “Termination Date”). Upon
the expiration of the Term or earlier termination of this Agreement, any funds
in the Project Accounts on the Termination Date, after payment of all amounts
owing from the Project Accounts in accordance herewith, shall be Project assets,
which shall be distributed equally to each Party.

13.02 Winding-Up.

(a) All costs and payments (less salvage credits, if any) associated with the
retirement of the Project shall be shared equally by the Parties, including
costs and payments incurred in connection with (i) dismantling, demolishing and
removing Project equipment, facilities and structures (including the cost of
transportation and handling incidental thereto); (ii) terminating any Project
Agreement; (iii) plugging and abandoning any of the Project’s production or
injection wells; (iv) securing, maintaining and disposing of debris with respect
to the Project; (v) any activities necessary to lawfully or responsibly effect
such retirement; and (vi) any remediation, restoration or monitoring of the
Project Site.

(b) The “Wind-Up Events” shall consist of the following actions with respect to
the Project:

(i) The Parties shall direct termination of all Project Agreements in accordance
with the terms thereof.

(ii) The Parties shall directly or through agents, brokers or other Persons
selected by them (A) timely dispose of the remaining Project assets by sale,
auction, partition or otherwise, (B) deposit any proceeds of the disposition of
Project assets in the appropriate Project Account, (C) undertake other necessary
steps for the winding-up of the Project, including disbursement of any balance
remaining in any Project Accounts after the payment of all liabilities arising
therefrom, to the Parties in accordance to their respective Ownership Interest,
and (D) take all action required by Applicable Law or Prudent Utility Practices
to provide for the retirement from service of any Project asset that is not sold
or otherwise disposed of, including any remediation, restoration or other
actions required by Applicable Law or necessary or desirable for the protection
of the Parties from liability.

(iii) Notwithstanding anything in this Section 13.02 to the contrary, as part of
the Wind-Up Events, the Navy Agreement and the BLM Leases shall revert back to
Orni 16’s sole ownership at no cost to Orni 16 (provided that Orni 16 shall also
assume sole responsibility for all liabilities under the Navy Agreement and BLM
Leases that

 

 

42

 

--------------------------------------------------------------------------------






accrue after such transfer). NPC shall take all reasonable steps required by
Orni 16 and shall execute such instruments as Orni 16 shall reasonably require,
in order to effect the transfer of the Navy Agreement and BLM Leases back to
Orni 16. The cost and expenses of such transfers shall form part of Operating
Cost and be borne by the Parties as set forth in Section 13.02(a).

13.03 Early Termination.

(a) This Agreement may only be terminated (i) if the Parties fail to execute the
Construction Contract; (ii) by mutual written agreement of the Parties; (iii) by
either Party at any time following the date on which the PUCN notifies NPC that
it will not grant the PUCN Approval or FERC notifies NPC that it will not
approve the Related Power Purchase Agreement; (iv) by either Party in the event
of an Event of Default by the other Party under Section 18.01(a); and (v) prior
to the Acquisition Closing Date, by either Party for convenience upon thirty
(30) days prior written notice.

(b) This Agreement may also be terminated by either Party, upon the consummation
of an acquisition of the other Party’s Ownership Interest.

13.04 Certain Consequences Following Termination.

(a) If this Agreement is terminated in accordance with Section 13.03(a)(ii),
Orni 16 shall have a purchase right to acquire NPC’s Ownership Interest and
continue with the development of the Project. Upon Orni 16 providing NPC with
written notice of its intent to exercise such right, NPC shall Transfer its
Ownership Interest to Orni 16 free and clear of any Liens other than Permitted
Liens (excluding Liens of NPC Lenders) on the later of the sixtieth (60th) day
after receipt of such notice and receipt of (i) FERC Approval and (ii)
expiration of the HSR Waiting Period, and upon the earlier to occur of the
Commercial Operation Date and a subsequent Transfer by Orni 16 of any portion of
its Ownership Interest, Orni 16 shall pay to NPC the cumulative amount of
Project Costs paid by NPC prior to the Transfer of NPC’s Ownership Interest,
with interest accrued at the Agreed Rate, or, if the Commercial Operation Date
shall have already occurred, Orni 16 shall pay to NPC the Fair Market Value of
the Ownership Interest upon the Transfer.

(b) If this Agreement is terminated in accordance with Section 13.03(a)(iv), the
provisions of Section 18.02(d) shall apply.

(c) Amendment to Power Purchase Agreement. If this Agreement is terminated for
any reason, the Parties shall amend the Power Purchase Agreement to provide for
the purchase by NPC of one hundred percent (100%) of the Net Available Output at
the price set forth therein and reinstate the other terms and provisions of the
Power Purchase Agreement as if such agreement was not amended by the PPA
Amendment; provided, however, that if this Agreement is terminated in accordance
with the terms hereof and NPC acquires all of Orni 16’s Ownership Interest, then
the Parties shall terminate the Power Purchase Agreement.

13.05 Termination Date. If neither Party elects to acquire the Ownership
Interest of the other in circumstances where such purchase right is granted
under this Article XIII, the Parties shall promptly commence the Wind-Up Events.

 

 

43

 

--------------------------------------------------------------------------------






ARTICLE XIV

INDEMNIFICATION; LIMITATION OF LIABILITY

14.01 Indemnification.

(a) Agreements to Indemnify. Each Party, to the maximum extent permitted by
Applicable Law, shall defend, protect, indemnify and hold the other Party, its
Affiliates and their respective officers, directors, employees and agents
(“Indemnified Persons”) harmless from and against any and all Claims resulting
from, arising out of or in connection with (i) the gross negligence, willful
misconduct or fraudulent acts of such Party, its Affiliates or their respective
officers, directors, employees or agents, arising in connection with this
Agreement or the Project, (ii) such Party’s default under this Agreement,
(iii) the Personal Taxes of such Party and (iv) Liens in respect of an
obligation of such Party that are placed on the Ownership Interest or other
property of an Indemnified Person.

(b) Conduct of Claims. Each Indemnified Person shall, promptly after the receipt
of notice of any Claim against such Indemnified Person in respect of which
indemnification may be sought pursuant to this Section 14.01, notify the other
Party from who it seeks indemnity (“Indemnifying Party”) of any such Claim. The
Indemnifying Party shall not be obligated to indemnify such Indemnified Person
with respect to any such Claim if such Indemnified Person fails to notify the
Indemnifying Party thereof in accordance with the provisions of this
Section 14.01(b) in sufficient time to permit the Indemnifying Party to defend
against any such Claim and to make a timely response thereto, including any
responsive motion or answer to a complaint, petition, notice or other legal,
equitable or administrative process relating to any such Claim, but only insofar
as such failure to notify the Indemnifying Party has actually resulted in
material prejudice or damage to the Indemnifying Party. In case any Claim shall
be made or brought against an Indemnified Person, the Indemnifying Party may, or
if so requested by such Indemnified Person shall, assume the defense thereof
with competent counsel of its selection to defend such Indemnified Person. In
such circumstances, such Indemnified Person shall (i) at no cost or expense to
such Indemnified Person, cooperate with the Indemnifying Party and provide the
Indemnifying Party with such information and assistance as the Indemnifying
Party shall reasonably request in connection with any such Claim and (ii) at its
own cost and expense have the right to participate and be represented by counsel
of its own choice with respect to any such Claim; provided, however, that if a
Claim creates or may reasonably be expected to create a conflict between the
Parties or exposes or may reasonably be expected to expose the Indemnified Party
to criminal liability, the Indemnified Party shall (A) not be required to
cooperate or provide such information and assistance that the Indemnifying Party
requests in connection with such Claim and (B) be entitled to indemnification
for reasonable costs and expenses in connection with such Indemnified Party’s
participation and representation by counsel of its own choice with respect to
such Claim.

(c) Defense of Claims. If the Indemnifying Party agrees in writing to assume the
defense of the relevant Claim, (i) the Indemnifying Party shall not be liable
for any settlement thereof that is made without its written consent and (ii) the
Indemnifying Party shall control the settlement of such Claim; provided,
however, that the Indemnifying Party shall not conclude any settlement that
requires any action or forbearance from action or payment or admission by the
Indemnified Person or any of its Affiliates without the prior written approval
of

 

 

44

 

--------------------------------------------------------------------------------






the Indemnified Person. The obligations of an Indemnifying Party shall not
extend to any loss, damage or expense of whatever kind and nature (including all
related costs and expenses) to the extent the same results from, after the
receipt of notice of a Claim against an Indemnified Person, the taking by the
Indemnified Person of any action (unless required by Applicable Law or
applicable legal process) which prejudices the successful defense of such Claim,
without, in any such case, the prior written consent of the Indemnifying Party
(such consent not to be required in a case where the Indemnifying Party has not
assumed the defense of such Claim). The Indemnified Person shall afford the
Indemnifying Party and its counsel the opportunity to be present at, and to
participate in, conferences with all Persons, including Governmental
Authorities, asserting any Claim against the Indemnified Person covered by the
indemnities contained in this Section 14.01 or conferences with representatives
of, or counsel for, such Indemnified Person held in connection with such
indemnities.

(d) Contribution of Parties. In the event that any Party involuntarily and not
based on its gross negligence or willful misconduct incurs a liability to a
third party arising solely because it has an Ownership Interest (a “Shared
Liability”), the Party that has incurred the Shared Liability shall promptly
notify the Management Committee and the other Party, and such other Party shall
be liable for fifty percent (50%) of such Shared Liability and shall pay such
amount within ten (10) Business Days of written demand therefor; provided,
however, that nothing in this Section 14.01(d) shall alter a Party’s indemnity
obligations under this Section 14.01. No Party shall have the right to settle or
compromise any Claim with respect to a Shared Liability without the approval of
the other Party.

(e) Any Claim indemnified against pursuant to this Section 14.01 shall be net
of, but not limited to, any proceeds of insurance received by an Indemnified
Person under insurance policies in effect pursuant to the Insurance Plan.

(f) Survival. The indemnities and obligations contained in this Section 14.01
shall survive the expiration or termination of this Agreement.

14.02 Waiver of Consequential Damages. EXCEPT FOR CLAIMS BROUGHT BY THIRD
PARTIES UNDER SECTION 14.01, NO PARTY SHALL UNDER ANY CIRCUMSTANCES BE LIABLE
FOR SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR EXEMPLARY DAMAGES, WHETHER
BY STATUTE, IN TORT OR CONTRACT OR OTHERWISE. THE LIMITATIONS HEREIN IMPOSED ON
REMEDIES AND THE MEASURE OF DAMAGES SHALL BE WITHOUT REGARD TO THE CAUSE OR
CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY. TO THE EXTENT ANY
DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE
THAT SUCH DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE, OTHERWISE OBTAINING
AN ADEQUATE REMEDY IS INCONVENIENT AND THE LIQUIDATED DAMAGES CONSTITUTE A
REASONABLE APPROXIMATION OF THE HARM OR LOSS. THE PROVISIONS OF THIS SECTION
14.02 SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT.

 

 

45

 

--------------------------------------------------------------------------------






ARTICLE XV

INSURANCE AND EVENTS OF LOSS

15.01 Insurance. Each Party shall maintain or cause to be maintained insurance
of the types, in the amounts and with the deductibles specified in the insurance
plan approved by the Management Committee (the “Insurance Plan”), as it may be
amended by approval of the Management Committee from time to time.

15.02 Damage or Destruction. Orni 16 shall, promptly after any Event of Loss
involving the Project make an initial determination whether such Event of Loss
is a Tier I Loss, Tier II Loss, or Tier III Loss and provide the Management
Committee with such initial determination and supporting documents. All
insurance proceeds paid pursuant to the Insurance Plan in respect of any Event
of Loss (the “Insurance Proceeds”) shall be deposited into the appropriate
Project Account for use as directed by the Management Committee in accordance
with this Article XV.

15.03 Event of Loss. If Orni 16 initially determines that an Event of Loss is a
Tier I Loss, Orni 16 shall promptly proceed to repair or replace the affected
Project assets, unless the Management Committee has determined, no later than
three (3) days following notification of Orni 16’s determination under Section
15.02 that such Event of Loss is a Tier II Loss or a Tier III Loss. If the
Management Committee determines that an Event of Loss is a Tier II Loss, then
Section 15.04 shall apply. If the Management Committee determines that an Event
of Loss is a Tier III Loss then, unless the Parties decide to repair or replace
the damaged Project assets, the Parties shall cease operations at the Project
and shall initiate the Wind-Up Events. If the Wind-Up Events occur or if one
Party elects to purchase the Ownership Interest of the other Party under Section
15.05(a), any Insurance Proceeds shall be distributed equally to the Parties to
the extent any such Insurance Proceeds are not needed to pay any costs incurred
in connection with the retirement of the Project. If any Insurance Proceeds are
received after termination of this Agreement by a Party, fifty percent (50%) of
any such Insurance Proceeds shall be promptly paid to the other Party.

15.04 Payment of Restoration Costs. In the event of a Tier II Loss, or, if
notwithstanding a Tier III Loss, the Parties agree not to initiate Wind-Up
Events, Orni 16 shall promptly revise any Project Budgets affected by the Event
of Loss to be promptly approved by the Management Committee and Orni 16 shall
proceed at the Management Committee’s direction to cause the repair and
replacement of the damaged Project assets. Each Party shall pay for fifty
percent (50%) of the repair and restoration costs, net of any Insurance
Proceeds, in accordance with the Project Budgets and all remaining Insurance
Proceeds shall be distributed equally to the Parties.

15.05 Rebuild or Repair by a Single Party.

(a) If, following an Event of Loss that is a Tier III Loss, one Party desires to
retire the Project and one Party desires to rebuild, repair or replace the
damaged Project assets, then the Party desiring to rebuild, repair or replace
the damaged Project assets shall have the right to purchase the other Party’s
Ownership Interest. Upon receiving written notice from the Party desiring to
rebuild, repair or replace the damaged Project assets exercising such right, the

 

 

46

 

--------------------------------------------------------------------------------






withdrawing Party shall Transfer its Ownership Interest to the continuing Party
free and clear of any Liens other than Permitted Liens (excluding Liens of any
NPC Lender or Orni 16 Lender) on the later of sixty (60) days from receipt of
such written notice and receipt of (i) PUCN Approval, (ii) FERC Approval and
(iii) expiration of the HSR Waiting Period, at a time and place acceptable to
each Party, and the continuing Party shall pay to the withdrawing Party an
amount equal to the Fair Market Value (following, and taking into account, the
Tier III Loss) of the withdrawing Party’s Ownership Interest upon the Transfer.
From and after the date of such Transfer, the withdrawing Party shall have no
further rights or obligations under this Agreement or any Project Agreement
(other than the payment of any amounts due and unpaid under this Agreement or
any Project Agreement as of such date and those obligations that survive
termination of this Agreement or any Project Agreement).

(b) For the purposes of this Agreement, “Fair Market Value” means fifty percent
(50%) of the cash price at which a willing seller would sell and a willing buyer
would buy the Project, being apprised of all relevant facts, as determined
pursuant to the provisions of this Section 15.05(b). In order to determine the
Fair Market Value, the acquiring Party and the transferring Party shall each,
within fifteen (15) Business Days of the transferring Party’s receipt of the
notice exercising the purchase right, designate a qualified appraiser. A
qualified appraiser shall be an appraiser with at least five (5) years’
experience in the appraisal of properties similar to the Project. If either
Party fails to select an appraiser within such fifteen (15) Business Day period,
then the selected appraiser shall, within fifteen (15) days thereafter, appoint
a second appraiser with similar qualifications (who shall not have performed any
work for the appointing Party within the five (5) year period prior to his/her
appointment). Each of the two (2) appraisers shall be directed to determine the
Fair Market Value of the transferring Party’s Ownership Interests within thirty
(30) days of his/her appointment and to notify each Party of his/her
determination. If the lower of the two (2) determinations is not less than
ninety-five percent (95%) of the higher of the two (2) determinations, then the
Fair Market Value shall be the average of the two (2) determinations and such
amount shall be binding upon the Parties. If the lower of the two
(2) determinations is less than ninety-five percent (95%) of the higher of the
two (2) determinations, then the two (2) appraisers shall, within fifteen (15)
days thereafter, appoint a third appraiser with similar qualifications (who
shall not have performed any work for any Party within the five (5) year period
prior to his/her appointment) and shall each furnish to such appraiser a written
report of his/her respective determination. Within thirty (30) days of his/her
appointment, the third appraiser shall determine the Fair Market Value of the
transferring Party’s Ownership Interest and shall notify each Party of his/her
determination, which shall be binding upon the Parties. The Fair Market Value
determined by the third appraiser shall not be lower than the lower of the two
previous determinations nor higher than the higher of the two previous
determinations. Each Party shall bear the cost of the appraiser appointed by
each such Party, and the Parties shall share equally the cost of the third
appraiser (if any).

15.06 Survival. The provisions contained in this Article XV shall survive the
expiration or termination of this Agreement.

 

 

47

 

--------------------------------------------------------------------------------






 

ARTICLE XVI

CONDEMNATION

16.01 Complete Taking. If title to any part of the Project shall be taken in any
Condemnation Action (or conveyed in lieu of any such Condemnation Action), other
than for a temporary use or occupancy, and the effects of any such Condemnation
Action (or conveyance in lieu thereof) exceed a Tier II Loss, as determined by
the Management Committee (a “Complete Taking”), then the Parties shall promptly
decide whether to commence Wind-Up Events.

16.02 Partial Taking. In the event of a Condemnation Action that does not give
rise to a Complete Taking (a “Partial Taking”), the Term shall not be reduced or
affected in any way.

16.03 Condemnation Proceedings. Each Party shall have the right, at its own cost
and expense, to appear in any Condemnation Action and to participate in any and
all hearings, trials and appeals therein. In the event of the commencement of
any Condemnation Action, (a) the Parties shall undertake commercially reasonable
efforts to defend against, and maximize the awards from, any such Condemnation
Action, (b) no Party shall accept or agree to any conveyance in lieu of any such
Condemnation Action of its Ownership Interest unless agreed upon by the other
Party, and (c) each Party shall cooperate with the other in any such
Condemnation Action and provide the other with such information and assistance
as each shall reasonably request in connection with any such Condemnation
Action.

16.04 Notice of Condemnation. If a Party receives notice of any proposed or
pending Condemnation Action affecting all or part of the Project, such Party
receiving such notice shall promptly notify the other Party.

16.05 Condemnation Awards. All Condemnation Awards shall be deposited into the
appropriate Project Account, as directed by the Management Committee. If any
Condemnation Award is received after termination of this Agreement by a Party,
fifty percent (50%) of any such Condemnation Award shall be promptly paid to the
other Party.

16.06 Payment of Restoration Costs. Upon the occurrence of a Partial Taking or a
Complete Taking and the Parties agreement to not initiate Wind-Up Events,
Orni 16 shall promptly revise any Project Budgets affected by the Condemnation
Action, to be promptly approved by the Management Committee and Orni 16 shall
proceed at the Management Committee’s direction to cause the replacement of the
affected Project assets. Each Party shall pay for fifty percent (50%) of the
replacement costs, net of any Condemnation Award, in accordance with the Project
Budgets and all remaining Condemnation Award shall be distributed equally to the
Parties.

16.07 Proceeds upon Termination. Upon the occurrence of a Complete Taking and if
the Parties agree to commence Wind-Up Events or if one Party elects to purchase
the Ownership Interest of the other Party under Section 16.08, any Condemnation
Award shall be distributed equally to the Parties to the extent any such
Condemnation Award is not needed to pay any costs incurred in connection with
the retirement of the Project.

 

 

48

 

--------------------------------------------------------------------------------






16.08 Rebuild or Repair by a Single Party. If, following a Complete Taking, one
Party desires to retire the Project and one Party desires to rebuild or replace
the condemned Project assets, then the Party desiring to rebuild or replace the
condemned Project assets shall have the right to purchase the other Party’s
Ownership Interest. Upon receiving written notice from the Party desiring to
rebuild or replace the condemned Project assets exercising such right, the
withdrawing Party shall Transfer its Ownership Interest to the continuing Party
free and clear of any Liens other than Permitted Liens (excluding Liens of any
NPC Lender or Orni 16 Lender) on the later of sixty (60) days from receipt of
such written notice and receipt of (i) PUCN Approval, (ii) FERC Approval and
(iii) expiration of the HSR Waiting Period, at a time and place acceptable to
each Party, and the continuing Party shall pay to the withdrawing Party an
amount equal to the Fair Market Value (following, and taking into account, the
Complete Taking) of the withdrawing Party’s Ownership Interest upon the
Transfer. From and after the date for such Transfer, the withdrawing Party shall
have no further rights or obligations under this Agreement or any Project
Agreement (other than the payment of any amounts due and unpaid under this
Agreement or any Project Agreement as of such date and those obligations that
survive termination of this Agreement or any Project Agreement).

16.09 Survival. The provisions contained in this Article XVI shall survive the
expiration or termination of this Agreement.

ARTICLE XVII

TRANSFERS AND CHANGES OF CONTROL

17.01 Transfers.

(a) Except for Permitted Transfers, no Party may directly or indirectly Transfer
all or any portion of its Ownership Interest or its rights or obligations under
this Agreement or any Project Agreement without the prior written approval of
the other Party, which approval shall not be unreasonably withheld, conditioned
or delayed. For purposes of this Section 17.01, any grounds that are reasonably
likely to have an adverse effect on a Party or the Project shall constitute
grounds for withholding or conditioning approval and shall be described to the
Transferring Party in reasonable detail if such approval is withheld or
conditioned.

(b) No Transfer of an Ownership Interest or any rights or obligations under this
Agreement or any Project Agreement shall be permitted, or shall become
effective, unless such Transfer includes a corresponding and equivalent Transfer
of all associated rights, obligations and interests of the Transferring Party in
and to the Project, this Agreement and the Project Agreements.

(c) Any Transfer that is made in violation of this Agreement shall be void ab
initio.

17.02 Right of First Refusal.

(a) Offer Notice. If any Party proposes to make a Transfer of all or part of its
Ownership Interest (“Transferring Party”) that is not a Permitted Transfer (but
excluding a Permitted Transfer described in Section 17.03(c)(ii)), the
Transferring Party may make such

 

 

49

 

--------------------------------------------------------------------------------






Transfer only if it has complied with the provisions of this Section 17.02 and
such Transfer is made in accordance with the other requirements of this
Article XVII. Prior to making such Transfer, the Transferring Party shall give
to the other Party written notice (except if the non-Transferring Party is in
default under Section 18.01(a), Section 18.01(e) or Section 18.01(f)) of the
proposed transaction with a third party (the “Offer Notice”), which notice shall
fully disclose (i) the terms of the proposed transaction or transactions,
(ii) the Ownership Interest that is the subject of the Offer Notice (the
“Offered Interest”), (iii) the identity of the proposed transferees and (iv) the
date on which the offer shall expire if not accepted, which shall be at least
thirty (30) days after the other Party has received the Offer Notice (the “Offer
Deadline”). Any transaction or transactions of the Offered Interest with a third
party shall not be consummated until the other Party has failed to accept the
offer contained in the Offer Notice on or before the Offer Deadline.

(b) Return Notice. Upon receipt of an Offer Notice, the other Party shall have a
right to acquire all but not less than all of the Offered Interest, upon the
same terms and conditions that are set forth in the Offer Notice. On or prior to
the Offer Deadline, the other Party shall give written notice to the
Transferring Party stating whether or not it elects to acquire the Offered
Interest (the “Return Notice”), which election shall be irrevocable and subject
only to receipt of any applicable Governmental Approvals, which approvals shall
be promptly sought and diligently pursued. A failure to give the Return Notice
on or before the Offer Deadline shall be deemed to be an election not to acquire
the Offered Interest.

(c) Acquisition. If a Party delivers a Return Notice electing its right to
acquire the Offered Interest, the Transferring Party and the other Party as soon
as practicable shall execute such instruments as may be necessary and
appropriate to effectuate the Transfer to such other Party, free and clear of
all Liens for which the Transferring Party may be liable and which are not by
the terms of the Offer Notice, specifically identified as surviving the Transfer
of the Offered Interest. The Party that has elected to acquire the Offered
Interest must close on the acquisition of the Offered Interest within sixty (60)
days after (i) the Transferring Party has satisfied all conditions precedent
contained in the Offer Notice, (ii) the Transferring Party has delivered the
instruments for the Transfer to the acquiring Party, and (iii) the acquiring
Party has received receipt of (i) PUCN Approval, (ii) FERC Approval and (iii)
expiration of the HSR Waiting Period. Failure to close on the acquisition of the
Offered Interest within such time period shall be deemed to be a rejection of
the Offer Notice to the extent such failure to close is solely attributable to
the acquiring Party.

(d) Conditions of Transfer. If the Party receiving the Offer Notice does not
elect or is deemed not to have elected to acquire the Offered Interest as
provided in this Section 17.02, the Transferring Party may, subject to the other
requirements of this Article XVII, consummate the Transfer of the Offered
Interest to a third party acceptable to the other Party as long as the terms are
the same as or more favorable to the Transferring Party than those described in
the Offer Notice.

 

 

50

 

--------------------------------------------------------------------------------






(e) Further Conditions of Transfer. The right of the Transferring Party to
Transfer the Offered Interest other than Permitted Transfers, shall remain
subject to the requirements of Sections 17.01, 17.02(a), 17.02(b), 17.02(c) and
17.02(d), if the Transferring Party:

(i) fails to consummate its proposed transaction with a third party within one
hundred eighty (180) days of the Offer Deadline;

(ii) undertakes to, without the consent of the other Party, which consent will
not be unreasonably withheld, conditioned or delayed, Transfer such Offered
Interest to Persons or their Affiliates other than those Persons whose identity
was disclosed in the Offer Notice; or

(iii) undertakes to dispose of the Offered Interest upon terms and conditions
less favorable to the Transferring Party than the terms and conditions than were
contained in the Offer Notice.

(f) Change of Control. Upon the occurrence of any direct or indirect change in
Control of either Party, except any change in Control of Orni 16 in connection
with a transaction to monetize PTCs involving a sale of membership interests in
Orni 16 that includes a buyback option, the other Party shall have the right to
acquire the Ownership Interest of the Party subject to the change in Control at
Fair Market Value.

17.03 Permitted Transfers. Although the following shall constitute a Transfer
under this Agreement, no consent of the other Party shall be required for any of
the following Transfers (each, a “Permitted Transfer”):

(a) a Transfer by NPC to SPPC;

(b) except as provided in Section 17.03(a), a Transfer by a Party of part or all
of its Ownership Interest to one (1) or more of its Affiliates, provided that
the obligations of such Affiliate(s) are supported by an unconditional guaranty
of such Party (or ONI in the case of Orni 16) for the benefit of the other
Party, which guaranty is in a form reasonably acceptable to the other Party; and

(c) (i) subject to Article XX, a Party’s collateral assignment, mortgage,
hypothecation, pledge or other encumbrance of all or any portion of its
Ownership Interest in favor of the Orni 16 Lenders or NPC Lenders; and (ii) any
such lender(s)’ assignment of the assigned Ownership Interest to any subsequent
assignee in connection with the sale, transfer or exchange of its rights therein
upon and after the exercise of its rights and enforcement of its remedies under
the applicable financing and security instruments;

(d) any Transfer for which the non-Transferring Party has provided written
consent.

17.04 Other Transfer Restrictions. Notwithstanding anything to the contrary, no
Transfer (except for a Transfer pursuant to Section 17.03(c)(i)) shall be valid
unless:

(a) such Transfer is a Permitted Transfer;

(b) the Transferring Party has notified the other Party of the name, address,
phone number, tax identification number and contact person of the transferee;

 

 

51

 

--------------------------------------------------------------------------------






(c) the proposed transferee has assumed responsibility for performance of all of
the liabilities and obligations of the Transferring Party under this Agreement,
each Project Agreement to which the Transferring Party is a party and otherwise
relating to the Ownership Interest that the transferee acquires arising on and
after the date of the Transfer, pursuant to a written instrument of assignment
and assumption substantially in the form attached hereto as Exhibit D;

(d) all amounts due and owing by the Transferring Party under this Agreement
shall have been paid in full;

(e) such Transfer shall not result in a breach or event of default under this
Agreement or any Project Agreement; and

(f) such Transfer shall not cause the Project or a Party to be subject to any
Applicable Law to which it was not previously subject and which constitutes a
Material Adverse Effect with respect to a Party.

17.05 Estoppel Certificate. In connection with any Transfer by a Party that is
permitted by this Agreement, upon request, the other Party agrees to execute and
deliver to the Transferring Party an estoppel certificate intended to be relied
upon by the Transferring Party, a transferee pursuant to a Transfer permitted by
this Agreement, or any third party creditor, as the case may be, stating:

(a) that this Agreement is unmodified and is in full force and effect (or, if
there have been modifications that this Agreement is in full force and effect as
modified and referencing the modifying instruments);

(b) to the knowledge of the Party issuing the certificate, whether there are any
uncured Events of Default of a Party under this Agreement (and specifying each
such Event of Default as to which such Party has knowledge); and

(c) such Party’s current address for purposes of giving notice.

17.06 Release of Liability. Upon the occurrence of a Transfer complying with all
requirements hereunder or any Transfer contemplated by Sections 6.05, 8.01(g),
8.01(j), 13.04, 15.05 and 16.08, the Transferring Party shall be released of all
liabilities and obligations with respect to this Agreement or any Project
Agreement arising on and after the effective date of such Transfer, except with
respect to any Transfer contemplated by Section 17.03(b) and (c).

 

 

52

 

--------------------------------------------------------------------------------






ARTICLE XVIII

DEFAULT AND REMEDIES

18.01 Events of Default. Each of the following events shall be an “Event of
Default” under this Agreement:

(a) Failure to Make Payment. Failure by a Party to make any Contribution or
payment required under this Agreement within thirty (30) days after the date on
which such Contribution or payment becomes due.

(b) Failure to Perform. Failure by a Party to perform any material obligation,
duty or responsibility in accordance with the provisions of this Agreement in
any material respect and such failure is not remedied within thirty (30) days
after written notice thereof is provided to such Party, provided, that if the
default is not susceptible to cure within such thirty (30) day period the
defaulting Party is diligently pursuing such cure and such default is capable of
being cured within the requested period, such period may be extended as
reasonably requested by the defaulting Party to cure such default; not to exceed
one hundred fifty (150) additional days.

(c) Breach of a Representation and Warranty. Any representation or warranty made
by either Party in Article XIX shall be untrue or misleading in any material
respect as of the time made; provided that, in respect of unintentional
misrepresentations or warranties which are capable of being remedied, any such
unintentional misrepresentation shall not be deemed to be an Event of Default if
such misrepresentation is corrected within sixty (60) days of the occurrence
thereof.

(d) Orni 16 Change in Control. Unless NPC has provided its written consent
(which shall not be unreasonably withheld or delayed), any change in Control
over (i) Orni 16 occurs between the Effective Date and the Commercial Operation
Date; and (ii) the Construction Contractor, Drilling Manager or Operator;
provided, however, that a change of direct ownership of Orni 16, or of the
Drilling Manager or Operator while either such entity is an Affiliate of Orni 16
other than ONI, shall not constitute a default hereunder so long as ONI
continues to exercise Control over Orni 16 or over such entity that is the
Drilling Manager or Operator, and a change of direct ownership in the
Construction Contractor, or in the Drilling Manager or Operator while either
such entity is ONI, shall not constitute a default hereunder so long as Ormat
Technologies, Inc. continues to exercise Control over ONI.

(e) Bankruptcy Event. The occurrence of a Bankruptcy Event with respect to a
Party.

(f) Default or Bankruptcy of ONI; Failure of Guaranty. A breach by ONI of any
material representation or obligation made by it under the ONI Guaranty or the
occurrence of a Bankruptcy Event with respect to ONI or failure of the ONI
Guaranty to be in full force and effect, and such events shall constitute an
Event of Default by Orni 16.

18.02 Remedies.

(a) Remedies Not Exclusive. Upon the occurrence of an Event of Default by a
Party under this Agreement, the non-defaulting Party shall have available to it
all remedies hereunder, as well as all legal and equitable remedies, including
those available in order to enforce payment of any amounts or performance of any
obligations. No remedy conferred upon or reserved by a Party is intended to be
exclusive of any other remedy or remedies available hereunder or now or
hereafter existing at law or in equity, each and every such remedy shall be
cumulative and shall be in addition to every other such remedy.

 

53

 

--------------------------------------------------------------------------------






(b) Injunctive Relief and Specific Performance. Each Party acknowledges and
agrees that the failure to perform any of their respective obligations under
this Agreement would cause irreparable harm to the other Party and that the
remedy at law for any violation or threatened violation thereof would be
inadequate, and further agrees that the other Party shall be entitled to a
temporary or permanent injunction, specific performance or other equitable
relief specifically to enforce such obligation without the necessity of proving
the inadequacy of its legal remedies. Neither Party shall be required to post
any guaranty, letter of credit, bond or other security to obtain an order or
decree of specific performance.

(c) Loss of Voting Rights. If an Event of Default has occurred then, without
limiting any other rights that the non-defaulting Party might have, for so long
as such Event of Default remains outstanding, (i) the defaulting Party’s
Authorized Representatives shall not have any right to decide, approve,
authorize or vote on any matters before the Management Committee and (ii) the
non-defaulting Party’s Authorized Representatives shall be entitled to represent
the defaulting Party with respect to all matters before the Management Committee
and the quorum requirements under Section 8.01(f) shall be deemed satisfied.

(d) Purchase Right Upon Payment Default. If an Event of Default for failure to
make payments, as described in Section 18.01(a) has occurred, then, without
limiting any other rights that the non-defaulting Party might have, such
non-defaulting Party may, upon written notice to the defaulting Party delivered
while such Event of Default remains outstanding, purchase all, but not less than
all, of the Ownership Interests of the defaulting Party. Upon the non-defaulting
Party providing the defaulting Party with written notice of its intent to
exercise such right, the defaulting Party shall Transfer its Ownership Interest
to the non-defaulting Party free and clear of any Liens other than Permitted
Liens (excluding the Liens of any Orni 16 Lender or NPC Lender) on the later of
sixty (60) days after receipt of such notice and receipt of (i) PUCN Approval,
(ii) FERC Approval and (iii) expiration of the HSR Waiting Period, and upon the
earlier to occur of the Commercial Operation Date and a subsequent Transfer by
the non-defaulting Party of any portion of its Ownership Interest, the
non-defaulting Party shall pay to the defaulting Party the cumulative amount of
Project Costs paid by the defaulting Party prior to the Transfer of the
defaulting Party’s Ownership Interest, with interest accrued at the Agreed Rate.

(e) Loss of Right to Output. If an Event of Default under Section 18.01(a) has
occurred, then, without limiting any other rights that the non-defaulting Party
might have, such non-defaulting Party may, upon written notice to the defaulting
Party delivered while such Event of Default remains outstanding, recover the
defaulted payments by temporarily receiving the defaulting Party’s share of the
Net Available Output, upon fifteen (15) days written notice to the defaulting
Party. Receipt of such portion of the defaulting Party’s share of the Net
Available Output shall continue until such time as the non-defaulting Party has
received an additional amount of Energy (in MWhs) as a result of such temporary
entitlement, in an amount equal to the payment default plus interest at the
Default Rate, as determined using the pricing provisions set forth in the Power
Purchase Agreement or such other power purchase agreement entered into between
the Parties pursuant to Section 3.08. Once the non-defaulting Party has received
such

 

 

54

 

--------------------------------------------------------------------------------






additional amount of Energy, the Parties shall immediately, and without further
action by the Parties, each be entitled to fully receive their equal shares of
the Net Available Output in accordance with Section 2.01.

(f) Step-In Rights. If an Event of Default by Orni 16 occurs, then, without
limiting any other rights that NPC might otherwise have, NPC may, upon written
notice to Orni 16 delivered while such Event of Default remains outstanding,
assume management of the Project (or any portion thereof), including management
of all Joint Development Activities, Joint Construction Activities and Operating
Activities. If NPC elects its rights provided in this Section 18.02(f), it shall
appoint a new Project Manager, subject to Management Committee approval not to
be unreasonably withheld. Such Project Manager may be an employee, consultant or
advisor of NPC. If NPC elects its rights provided in this Section 18.02(f), NPC
may retain such managerial responsibilities throughout the Term or relinquish
all or any part thereof from time to time to Orni 16; provided, however, that
Orni 16 may elect to re-assume management of the Project once Orni 16 has no
Events of Default outstanding.

18.03 Additional Obligations. With respect to a Party as to which an Event of
Default has occurred, such Party shall use its best efforts to take any and all
such further actions and shall execute and file where appropriate any and all
such further legal documents and papers as may be reasonable under the
circumstances in order to facilitate the carrying out of this Agreement or
otherwise effectuate its purpose, including action to seek any required
Governmental Approval and to obtain any other required consent, release,
amendment, or other similar document.

18.04 Interest on Overdue Payments and Contributions; Setoff. If any sum due
hereunder is not paid or contributed by the due date therefor, the Party owing
such obligation shall pay to the other Party or to the Project Account, as
appropriate, interest thereon at the Default Rate concurrently with the payment
of the amount, such interest to begin to accrue as of the due date of such
payment or Contribution. Further, the non-defaulting Party shall have the right
to setoff any amount owed to it by the defaulting Party hereunder against any
amounts owed by it to the defaulting Party hereunder.

ARTICLE XIX

REPRESENTATIONS AND WARRANTIES

19.01 Representations and Warranties. Each Party represents and warrants to the
other Party, as of the Effective Date and again as of the Acquisition Closing
Date (as though made on and as of such date) unless any representation herein is
made as of a particular date:

(a) Due Organization. Such Party is a duly organized, validly existing entity of
the type described in the introduction to this Agreement and is in good standing
under the laws of the jurisdiction of its formation and is duly qualified to do
business and in good standing as a foreign entity in the jurisdiction of its
principal place of business (if not formed in that jurisdiction).

(b) Power and Authority. Such Party has the full legal right, power and
authority to enter into this Agreement and perform its obligations under this
Agreement.

 

 

55

 

--------------------------------------------------------------------------------






(c) Due Authorization. Such Party has taken all appropriate and necessary
corporate action to authorize its execution, delivery and performance of this
Agreement and the transactions contemplated hereunder.

(d) Consents. Except for Required Consents and Required Transfer Governmental
Approvals, no consent, approval or action of, filing with or notice to any
Governmental Authority or other Person is required to be obtained by such Party
for Orni 16 to sell and NPC to purchase a fifty percent (50%) undivided
ownership interest in the Project.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms (subject to the effects of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other Applicable Laws now or hereafter in
effect relating to creditors’ rights generally and general principles of
equity).

(f) No Violation. The execution, delivery and performance by such Party of this
Agreement, the compliance with the terms and provisions hereof, and the carrying
out of the transactions contemplated hereby, (i) do not conflict with and will
not result in a breach or violation of any of the terms or provisions of the
organizational documents of such Party and (ii) do not conflict with and will
not result in a breach or violation of any of the terms or provisions of any
existing Applicable Law to which such Party is subject or by which it or any of
its property is bound, or any material agreement or instrument to which such
Party is a party or by which it or any of its property is bound, or constitutes
or will constitute a default thereunder or will result in the imposition of any
Lien upon any of its property.

(g) No Litigation. There is no litigation pending or, to the best of such
Party’s knowledge, threatened to which such Party or any of its Affiliates is a
party that, if adversely determined would result in a Material Adverse Effect or
that could reasonably be expected to have a Material Adverse Effect.

(h) Authorized Signatory. The representative executing this Agreement on behalf
of such Party is duly authorized to execute this Agreement on such Party’s
behalf and to bind such Party hereunder.

19.02 Special Representations and Warranties of Orni 16. On and as of the
Acquisition Closing Date (as though made on and as of such date), Orni 16
represents and warrants to NPC:

(a) Title to Project. Orni 16 owns and possesses good and valid title to all of
the ownership interest in all the Project assets (tangible and intangible)
constituting personal property in which Orni 16 will sell and NPC will acquire a
fifty percent (50%) undivided ownership interest, and will convey good and valid
title to such a fifty percent (50%) undivided ownership interest, free and clear
of all Liens, except Permitted Liens (except Liens of Orni 16 Lenders). Orni 16
owns and possesses all of the, and will be conveying good and valid fee title or
leasehold interest to an undivided fifty percent (50%), ownership interest in
the Project Site and the Easements, free and clear of all Liens other than
Permitted Liens (except Liens of Orni 16 Lenders).

 

 

56

 

--------------------------------------------------------------------------------






(b) Agreements. Orni 16 has delivered to NPC true and correct copies of each
Project Agreement to which Orni 16 or any of its Affiliates is a party as of the
Acquisition Closing Date. Each Affiliate Contract is in full force and effect
and except as disclosed to NPC in Schedule 5, neither Orni 16 nor any of its
Affiliates is in default of any obligations under each such agreement and each
such agreement is an enforceable and binding obligation of the parties thereto.
With respect to the Project Agreements, except as disclosed to NPC in Schedule
5, Orni 16 is not, and to Orni 16’s knowledge no counterparty to any such
agreement is, in default of its obligations under any such agreement and each
such agreement is an enforceable and binding obligation of Orni 16 and, to its
knowledge, each such counterpart.

(c) Governmental Approvals; Compliance with Laws; Hazardous Substances.

(i) Orni 16 has provided true and correct copies of each of the Governmental
Approvals set forth in Schedule 2 and all other material Governmental Approvals.

(ii) Orni 16 has obtained all Governmental Approvals that are necessary for the
current stage of the Project and necessary for Orni 16 to perform its
obligations under this Agreement and the Project Agreements as of the
Acquisition Closing Date.

(iii) No application submitted by or on behalf of Orni 16 or any of its
Affiliates in connection with each Governmental Approval contains any
intentional misrepresentation. Orni 16 is in compliance with each Governmental
Approval in all material respects and each Governmental Approval (A) is in full
force and effect, (B) is not subject to any legal proceeding or to any
unsatisfied condition that (1) is not reasonably expected to be satisfied or
(2) could reasonably be expected to allow material modification or revocation
thereof, and (C) is final and all applicable appeal periods have expired or
terminated.

(iv) Orni 16 is in compliance with all Applicable Laws, except for any
violations which do not, individually or in the aggregate, have and could not
reasonably be expected to have a Material Adverse Effect.

(v) To the knowledge of Orni 16 after due inquiry, and except as would not
reasonably be expected to have a Material Adverse Effect, Hazardous Substances
have not been released, spilled, leaked or disposed of on, at, or under the
Project Site, or on, at, or under any property adjacent to the Project Site.

(d) Required Consents. Orni 16 has obtained all of its Required Consents and
Required Transfer Governmental Approvals.

(e) Disclosure. Neither the representations in this Section 19.02, nor any other
written material delivered by or on behalf of Orni 16 to NPC contains any untrue
statement of a material fact or omits a material fact necessary to make the
statements contained herein or therein, taken as a whole, in light of the
circumstances in which they were made, not misleading. There is no fact that has
not been disclosed to NPC of which Orni 16 or its Affiliates is aware and which
would constitute or could reasonably be expected to result in a Material Adverse
Effect on the Project.

 

 

57

 

--------------------------------------------------------------------------------






19.03 Special Representations and Warranties of NPC.

(a) On and as of the Acquisition Closing Date (as though made on and as of such
date), NPC represents and warrants to Orni 16 that NPC has obtained all of its
Required Consents and Required Transfer Governmental Approvals and Governmental
Approvals to perform its obligations under this Agreement and the Project
Agreements as of the Acquisition Closing Date, including, with respect to “PUCN
Approvals” only, the transfer of Ownership Interests to Orni 16.

(b) NPC expressly acknowledges that no representation or warranty has been made
by Orni 16 regarding the accuracy of any projections, estimates or budgets,
availability or suitability for any purpose of geothermal resources, future
revenues, future results from operations, future cash flows, or the future
condition of the Project or any assets comprising the Project, including,
without limitation, the potential Capacity of the Project, other than that to
the extent any such projections, estimates or budgets were prepared by Orni 16
or its Affiliates, they were prepared in good faith based on reasonable
assumptions at the time they were made or prepared. NPC further expressly
acknowledges that no representation or warranty has been made by Orni 16
regarding the availability or eligibility to claim production tax credits or any
other tax or investment incentives in relation to the Project.

ARTICLE XX

LIENS; FINANCING MATTERS

20.01 Liens.

(a) Other than a Permitted Lien, no Party may create or permit to exist a Lien
in respect of the Project or its Ownership Interests without the prior written
consent of the other Party. In no event may any Party take any action that would
cause or permit a Lien to exist on the Ownership Interest of the other Party.

(b) If (i) any Lien or claim of Lien is filed against the Project or the
Ownership Interest of a Party by reason of any services or materials supplied or
claimed to have been supplied to all or part of the Project, and (ii) such Lien
or claim of Lien has not been satisfied or discharged of record, or its
enforcement precluded, to the reasonable satisfaction of the Management
Committee, by injunction, payment, deposit, bond, order of court or otherwise as
soon as is reasonably practicable and, in any event, no later than the date
estimated by the Management Committee to be thirty (30) days prior to the first
date on which foreclosure of such Lien is permitted under Applicable Laws, then
a Party shall have the right, but not the obligation, to satisfy, bond or
discharge such Lien and fifty percent (50%) of the amount incurred by such Party
shall be promptly reimbursed by the other Party; provided, however, that in the
event such Lien has been imposed as a consequence of an unauthorized act or
omission, gross negligence or willful misconduct of a Party, such Party shall
pay all costs in connection with satisfying, bonding and discharging such Lien.

 

 

58

 

--------------------------------------------------------------------------------






20.02 Financing. Each Party shall be responsible for securing any financing it
requires to pay its respective share of any Project Costs or other costs payable
by such Party in connection with the Project, this Agreement and the Project
Agreements.

20.03 Requirements for Financing. As a condition to granting any Lien to a
Project Lender of either Party, such Project Lender (or its agent) shall enter
into a non-disturbance agreement (a “Non-Disturbance Agreement”) with the other
Party, in form and substance reasonably acceptable to such other Party,
containing non-disturbance provisions protecting such other Party’s rights under
this Agreement, any agreements or instruments entered into or executed in
connection with the transactions contemplated by this Agreement, the Power
Purchase Agreement and the Project Agreements (collectively, the “Designated
Agreements”). Each Non-Disturbance Agreement shall contain, but need not be
limited to, an agreement by a Party’s Project Lender that (i) the rights of the
other Party under the Designated Agreements shall not be affected or disturbed
by such Project Lender in the exercise of any of its rights under any Project
Financing Agreement, (ii) if any judicial or non-judicial foreclosure sale
occurs under any Project Financing Agreement or any conveyance in lieu of
foreclosure occurs under any such Project Financing Agreement, this Agreement
and the other Designated Agreements shall continue in effect and shall not be
terminated and any purchaser of the defaulting Party’s Ownership Interest shall
become bound to the other Party to perform all of defaulting Party’s obligations
under this Agreement and the other Designated Agreements whether arising before
or after such foreclosure or conveyance in lieu thereof, and (iii) any judicial
or non-judicial foreclosure sales and any conveyances in lieu of foreclosure
under any Project Financing Agreement shall constitute a Transfer to which the
terms and conditions of Article XVII shall apply.

ARTICLE XXI

MISCELLANEOUS

21.01 Governing Law. This Agreement shall be governed by, and construed,
interpreted and enforced in accordance with, the substantive law of the State of
Nevada without reference to any principles of conflicts of laws thereof that
require the application of the laws of another jurisdiction.

21.02 Dispute Resolution; Binding Arbitration.

(a) Negotiation. Any dispute, controversy or claim arising under or relating to
this Agreement, or the breach, termination or validity thereof (a “Dispute”),
which cannot be resolved by the Parties through negotiation by the Parties’
Authorized Representatives within ten (10) days of written referral thereto by a
Party shall be referred to a panel consisting of a senior executive (President
or a Vice President) of each Party, with authority to decide or resolve the
matter in dispute, for review and resolution. Such senior executives shall meet
and in good faith attempt to resolve the Dispute within twenty-five (25) days
after delivery of written notice of the Dispute by one Party to the other Party.

 

 

59

 

--------------------------------------------------------------------------------






(b) Arbitration. If the Parties fail for any reason to resolve the Dispute as
provided in Section 21.02(a) (or any mutually agreed extension), the Parties
agree to arbitrate the Dispute using the following procedures:

(i) At the request of either Party upon written notice to that effect to the
other Party (a “Demand”), the Dispute shall be finally settled by binding
arbitration before a panel of three (3) arbitrators in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
then in effect, except as modified herein and unless the Parties agree otherwise
in writing, provided that disputes regarding Contributions shall be settled in
accordance with the Expedited Procedures of the Commercial Dispute Resolutions
Procedures of the AAA. The Demand must include statements of the facts and
circumstances surrounding the Dispute, the legal obligation breached by the
other Party, the amount in controversy and the requested relief accompanied by
documents supporting the Demand.

(ii) Arbitration shall be held in Las Vegas, Nevada. The arbitration shall be
governed by the United States Arbitration Act, 9 U.S.C. §§ 1 et seq.

(iii) Each Party shall select one (1) arbitrator within ten (10) days of the
receipt of the Demand, or if a Party fails to make such selection within ten
(10) days from the receipt of the Demand, the AAA shall make such appointment.
The two (2) arbitrators thus appointed shall select the third arbitrator, who
shall act as the chairman of the panel. If the two arbitrators fail to agree on
a third arbitrator within fifteen (15) days of the selection of the second
arbitrator, the AAA shall make such appointment from its National Roster in
accordance with its rules.

(iv) The award shall be determined by majority vote. The award shall be in
writing (stating the award and the reasons therefor) and shall be final and
binding upon the Parties, and shall be the sole and exclusive remedy between the
Parties regarding any Disputes, counterclaims, or accountings presented to the
arbitral panel. The arbitral panel shall be authorized in its discretion to
grant pre-award and post-award interest at commercial rates, except to the
extent that applicable interest rates are otherwise provided herein. Judgment
upon any award may be entered in any court having jurisdiction. For purposes of
a pre-arbitral injunction, pre-arbitral attachment or other order in aid of
arbitration proceedings, the Parties hereby agree to submit to the jurisdiction
of the United States federal courts located in, and the local courts of, the
State of Nevada. Each of the Parties irrevocably waives, to the fullest extent
permitted by law, any objection it may now or hereafter have to the jurisdiction
of such courts or the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. Each of the Parties hereby consents to service
of process by registered mail or receipted courier at its address set forth
herein and agrees that its submission to jurisdiction and its consent to service
of process by mail is made for the express benefit of the other Party.

(v) This Agreement and the rights and obligations of the Parties hereunder shall
remain in full force and effect pending the award in any arbitration proceeding
hereunder.

(vi) Unless otherwise ordered by the arbitrators, each Party shall bear its own
costs and fees, including attorneys’ fees and expenses. The Parties expressly
agree that the arbitrators shall have no power to consider or award any form of
damages barred by Section 14.02.

 

 

60

 

--------------------------------------------------------------------------------






(vii) The Parties, to the fullest extent permitted by Applicable Law, hereby
irrevocably waive and exclude any recourse to the court system other than to
enforce the agreement to arbitrate pursuant to this Section 21.02, for
attachment, or other order in aid of arbitration proceedings or to enforce the
award of the arbitral panel.

(viii) This Section 21.02 shall not apply (x) to the resolution of any Deadlock
and (y) to the resolution of any disputes arising under any Affiliate Contract,
which shall be resolved by the dispute resolution provisions provided therein.

21.03 Force Majeure.

(a) “Force Majeure” means an event not anticipated as of the Effective Date,
which (i) is caused by factors beyond the reasonable control of the Party
claiming such event (the “Claiming Party”), (ii) is not attributable to the
negligence or willful misconduct on the part of the Claiming Party and (iii) by
the exercise of due diligence the Claiming Party is unable to prevent or
overcome in a commercially reasonable manner or obtain or cause to be obtained a
commercially reasonable substitute performance therefor. Events of Force Majeure
include: acts of God; fire, civil disturbance; labor dispute or labor shortages;
strikes; sabotage; action or restraint by court order or Governmental Authority
(so long as the Claiming Party has not applied for or assisted in the
application for, and has opposed where and to the extent reasonable, such action
or restraint); and inability after diligent application to obtain or maintain
required permits, licenses, zoning or other required approvals from any
Governmental Authority or other third party whose consent is required as a
condition to a Party’s performance hereunder.

(b) Suspension. If a Claiming Party is rendered unable by Force Majeure to carry
out, in whole or in part, its obligations under this Agreement and such Party
gives written notice and full details of the event to the other Party as soon as
practicable after the occurrence of the event, then during the pendency of such
Force Majeure but for no longer period, the obligations of the Claiming Party
affected by the event (other than the obligation to make payments then due or
becoming due with respect to performance prior to the event) shall be suspended
to the extent required. The Claiming Party shall remedy the Force Majeure with
all reasonable dispatch. For avoidance of doubt, this Section 21.03(b) does not
restrict the termination rights provided under Section 13.03(a)(iii).

21.04 Notices.

(a) Means of Notification. Unless this Agreement specifically requires
otherwise, any notice, demand or request provided for in this Agreement, or
served, given or made in connection with it, shall be in writing and shall be
deemed properly served, given or made if delivered in person or sent by fax or
sent by registered or certified mail, postage prepaid, or by a nationally
recognized overnight courier service that provides a receipt of delivery, in
each case, to the Parties at the addresses specified below:

 

 

61

 

--------------------------------------------------------------------------------






If to NPC:

Nevada Power Company

P.O. Box 98910

Las Vegas, NV 89151

Attention: Corporate Senior Vice President, Generation and Energy Supply

Facsimile: (702) 367-5869

If to Orni 16:

Orni 16 LLC

c/o Ormat Nevada Inc.

6225 Neil Road

Suite 300

Reno, NV 89511

Attention: President

Facsimile: (775) 356-9039

(b) Effective Time. Notice given by personal delivery, mail or overnight courier
pursuant to this Section 21.04 shall be effective upon physical receipt. Notice
given by fax pursuant to this Section 21.04 shall be effective as of (i) the
date of confirmed delivery if delivered before 5:00 p.m. (local prevailing time
of the recipient) on any Business Day, or (ii) the next succeeding Business Day
if confirmed delivery is after 5:00 p.m. (local prevailing time of the
recipient) on any Business Day or during any day that is not a Business Day.

21.05 Waivers. Except as otherwise provided herein, no provision of this
Agreement may be waived except in writing. No failure by a Party to exercise,
and no delay in exercising, short of the statutory period, any right, power or
remedy under this Agreement shall operate as a waiver thereof. Any waiver at any
time by a Party of its right with respect to an Event of Default under this
Agreement, or with respect to any other matter arising in connection therewith,
shall not be deemed a waiver with respect to any subsequent Event of Default or
matter.

21.06 No Reliance. EACH PARTY ACKNOWLEDGES THAT IN ENTERING INTO THIS AGREEMENT,
IT HAS NOT RELIED ON ANY STATEMENT, REPRESENTATION OR PROMISE OF THE OTHER PARTY
OR ANY OTHER PERSON EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT.

21.07 No Third-Party Beneficiaries. Except as expressly provided otherwise
herein, none of the promises, rights or obligations contained in this Agreement
shall inure to the benefit of any Person that is not a Party, and no action may
be commenced or prosecuted against any Party by any third party claiming to be a
third-party beneficiary of this Agreement or the transactions contemplated
hereby.

21.08 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Applicable Law, and if the
rights or obligations of any Party under this Agreement will not be materially
and adversely affected

 

62

 

--------------------------------------------------------------------------------






thereby, (a) such provision will be fully severable, (b) this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof, (c) the remaining provisions of this
Agreement shall remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom and
(d) in lieu of such illegal, invalid or unenforceable provision, there shall be
added automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible.

21.09 Independent Counsel. The Parties acknowledge that they have been
represented by independent counsel in connection with this Agreement, they fully
understand the terms of this Agreement, and they voluntarily agree to those
terms for the purposes of making a full compromise and settlement of the subject
matter of this Agreement.

21.10 Further Assurances. Each Party shall promptly and with all due diligence
take all necessary action in aid of obtaining all Governmental Approvals
necessary to carry out its obligations under this Agreement. Each Party shall,
from time to time on request, execute deeds, bills of sale and such other
documents that may be necessary in addition to this Agreement to evidence title
and to effectuate the provisions of this Agreement.

21.11 No Fiduciary Relationship. IN THEIR RELATIONS WITH EACH OTHER UNDER THIS
AGREEMENT, THE PARTIES SHALL NOT BE CONSIDERED FIDUCIARIES OR TO HAVE
ESTABLISHED A CONFIDENTIAL RELATIONSHIP. THE PARTIES SHALL ACT IN GOOD FAITH IN
THEIR DEALINGS WITH EACH OTHER WITH RESPECT TO ACTIVITIES HEREUNDER. NEITHER
PARTY NOR ANY AFFILIATE OF ANY PARTY, BY REASON OF SUCH PARTY’S OWNERSHIP
INTEREST OR ELECTION OF A PARTY’S AUTHORIZED REPRESENTATIVES, SHALL BE PRECLUDED
FROM ENGAGING IN ANY ACTIVITIES SIMILAR TO THOSE TO BE CONDUCTED BY THE OTHER
PARTY IN RESPECT OF THE PROJECT OR ANY ACTIVITIES INCIDENTAL OR RELATED THERETO.

21.12 Confidential Information.

(a) Confidential Information. “Confidential Information” means information
provided by one Party (the “Disclosing Party”) to the other Party (the
“Receiving Party”) in connection with the performance of this Agreement that is
clearly labeled or designated by the Disclosing Party as “confidential” or
“proprietary” or with words of like meaning or, if disclosed orally, clearly
identified as confidential with that status confirmed promptly thereafter in
writing, excluding, however, information excluded as provided in
Section 21.12(c). Notwithstanding the foregoing, the Books and Records of both
Parties and this Agreement shall be Confidential Information.

(b) Treatment of Confidential Information. The Receiving Party shall treat any
Confidential Information with at least the same degree of care regarding its
secrecy and confidentiality as the Receiving Party’s similar information is
treated within the Receiving Party’s organization. The Receiving Party shall
keep confidential and not disclose the Confidential Information of the
Disclosing Party to third parties (except as stated hereinafter) nor use it for
any purpose other than the performance under this Agreement, without the express

 

 

63

 

--------------------------------------------------------------------------------






prior written consent of the Disclosing Party. The Receiving Party further
agrees that it shall restrict disclosure of Confidential Information as follows:

(i) Disclosure shall be restricted solely to (A) its agents as may be necessary
to perform its obligations under this Agreement, (B) its Affiliates,
shareholders, directors, officers, employees, advisors, NPC Lenders and Orni 16
Lenders (as the case may be), rating agencies, and representatives as necessary,
(C) any Governmental Authority in connection with seeking any required
Governmental Approval, (D) to the extent required by Applicable Law or as
required by any stock exchange rules, and (E) potential assignees or transferees
of this Agreement (together with their agents, advisors and representatives), as
may be necessary in connection with any Transfer (which Transfer shall be in
compliance with Article XVII), in each case after advising those Persons of
their obligations under this Section 21.12.

(ii) In the event that the Receiving Party is required by Applicable Law to
disclose any Confidential Information, the Receiving Party shall provide the
Disclosing Party with prompt notice of such request or requirement in order to
enable the Disclosing Party to seek an appropriate protective order or other
remedy and to consult with the Disclosing Party with respect to the Disclosing
Party taking steps to resist or narrow the scope of such request or legal
process. The Receiving Party agrees not to oppose any action by the Disclosing
Party to obtain a protective order or other appropriate remedy. In the absence
of such protective order, and provided that the Receiving Party is advised by
its counsel that it is compelled to disclose the Confidential Information, the
Receiving Party shall: (A) furnish only that portion of the Confidential
Information which the Receiving Party is advised by counsel is legally required;
and (B) use its commercially reasonable efforts, at the expense of the
Disclosing Party, to ensure that all Confidential Information so disclosed will
be accorded confidential treatment. This Section 21.12(b)(ii) shall not apply to
the disclosure of this Agreement in connection with seeking any Governmental
Approval or complying with any stock exchange rules.

(c) Excluded Information. Confidential Information shall not include the
following:

(i) information which is or becomes generally available to the public other than
as a result of a disclosure by the Receiving Party in breach of this
Section 21.12;

(ii) information which was available to the Receiving Party on a
non-confidential basis prior to its disclosure by the Disclosing Party; and

(iii) information which becomes available to the Receiving Party on a
non-confidential basis from a Person other than the Disclosing Party or its
representative who is not otherwise bound by a confidentiality agreement with
the Disclosing Party or its representative or is otherwise not under any
obligation to the Disclosing Party or its representative not to disclose the
information to the Receiving Party.

 

 

64

 

--------------------------------------------------------------------------------






(d) Public Statements. The Parties shall consult with each other prior to
issuing any public announcement, statement or other disclosure with respect to
this Agreement, the Project or the transactions contemplated hereby and they
shall not issue any such public announcement, statement or other disclosure
without having first received Management Committee approval, except as may be
required by Applicable Law (including any stock exchange rules). It shall not be
deemed a violation of this Section 21.12 to file this Agreement with the PUCN or
any other Governmental Authority for approval as required by Applicable Law.

21.13 Entire Agreement. This Agreement, including all schedules, attachments and
exhibits hereto, constitutes the complete and entire expression of agreement
between the Parties and supersedes all prior and contemporaneous offers,
promises, representations, negotiations, discussions, and communications,
whether written or oral, which may have been made in connection with the subject
matter of this Agreement. Any such representations or claims are hereby
disclaimed.

21.14 Survival. The provisions of this Article XXI shall survive the expiration
or termination of this Agreement, except that (a) the provisions of Section
21.12 shall only survive for two (2) years after the expiration or termination
of this Agreement; and (b) the provisions of Section 21.03 shall not survive the
expiration or termination of this Agreement.

21.15 Construction. The Parties acknowledge that this Agreement has been jointly
prepared by each Party and shall not be strictly construed against either Party.
No presumption will apply in favor of either Party in the interpretation of this
Agreement or in the resolution of any ambiguity of any provision hereof based on
the preparation, substitution, submission or other event of negotiation,
drafting or execution hereof.

21.16 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

65

 

--------------------------------------------------------------------------------






 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative with effect from the Effective Date.

  

 

 

NEVADA POWER COMPANY

 

 

 

 

 

By: 

 

 

 

 

Name:
Title:

 

 

 

 

ORNI 16 LLC
by Ormat Nevada Inc., its sole member



 


By: 



 

 

 

Name:
Title:

 

 

--------------------------------------------------------------------------------




EXHIBIT A

 

FORM OF BILL OF SALE

AND

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is
entered into as of _____________, 2008 by and between Orni 16 LLC, a Delaware
limited liability company (“Seller”), and Nevada Power Company, a Nevada
corporation (“Purchaser”). Seller and Purchaser may sometimes be referred to
herein individually as a “Party” and collectively as the “Parties”.

RECITALS

A. Reference is made to the Joint Ownership Agreement (the “Joint Ownership
Agreement”) dated as of March 12, 2008, by and between Seller and Purchaser. All
capitalized terms herein not otherwise defined shall have the same meaning as
set forth in the Joint Ownership Agreement.

B. Seller and Purchaser desire to carry out, in part, the intent and purpose of
the Joint Ownership Agreement by Seller’s execution and delivery to Purchaser of
this Assignment evidencing the vesting in Purchaser of an undivided fifty
percent (50%) ownership interest in Seller’s right, title and interest in the
Project and the irrevocable and unconditional assignment to Purchaser of an
undivided fifty percent (50%) ownership interest in Seller’s right, title and
interest in the Project Agreements.

C. Seller and Purchaser desire to carry out, in part, the intent and purpose of
the Joint Ownership Agreement by Purchaser’s execution and delivery to Seller of
this Assignment evidencing Purchaser’s irrevocable and unconditional assumption
of fifty percent (50%) of Seller’s duties, liabilities and obligations under the
Project Agreements as set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:

Section 1. Bill of Sale.

(a) Seller does hereby assign, transfer, convey and deliver to Purchaser an
undivided fifty percent (50%) ownership interest in Seller’s right, title and
interest in the Project.

(b) Seller does hereby recognize the receipt of that portion of the Purchase
Price payable at the Acquisition Closing for the assignment and transfer of an
undivided fifty percent (50%) ownership interest in the Project.

Section 2. Assignment and Assumption of Project Agreements. Seller hereby
assigns to Purchaser an undivided fifty percent (50%) ownership interest in
Seller’s right, title and interest in and to the Project Agreements. Purchaser
hereby irrevocably and

 

 

Exhibit A - 1

 

--------------------------------------------------------------------------------






unconditionally assumes and agrees to perform fifty percent (50%) of Seller’s
duties, liabilities and obligations arising under the Project Agreements that
are owed, coming due, or to be performed after the Acquisition Closing, except
to the extent provided in the Joint Ownership Agreement.

Section 3. Successors and Assigns. This Assignment shall be binding upon and
shall inure to the benefit of Seller and Purchaser and their respective
successors and permitted assigns.

Section 4. Governing Law. THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEVADA (WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT REQUIRE THE APPLICATION OF ANOTHER JURISDICTION’S LAWS).

Section 5. Severability. If any term or provision of this Assignment shall be
held invalid or unenforceable, the remainder of this Assignment shall not be
affected.

Section 6. Construction. Headings are solely for the Parties’ convenience, are
not a part of this Assignment, and shall not be used to interpret this
Assignment. This Assignment shall not be construed as if it had been prepared by
one of the Parties, but rather as if all Parties have prepared it.

Section 7. Counterparts. This Assignment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument.

Section 8. Amendment. This Assignment may not be amended or altered except by a
written instrument executed by Seller and Purchaser.

Section 9. Further Assurances. Each Party hereby agrees that it will, at any
time and from time to time, and without further consideration, take all such
further actions, and execute and deliver all such further instruments or
documents, as may be reasonably requested by the other Party to effectuate the
purposes of this Assignment.

[Signature Page Follows]

 

 

Exhibit A - 2

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Assignment as of the date
first set forth above.

 

                                               Seller:

 

Orni 16 LLC, a Delaware limited liability company by Ormat Nevada Inc., its sole
member



 


By: 



 

 

 

Name:
Title:

 

                                               Purchaser:

 

NEVADA POWER COMPANY, a Nevada corporation



 


By: 



 

 

 

Name:
Title:

 

 

Exhibit A - 3

 

--------------------------------------------------------------------------------






EXHIBIT B

FORM OF DEED

[To be agreed]

 

 

Exhibit B - 1

 

--------------------------------------------------------------------------------






EXHIBIT C

 

FORM OF ASSIGNMENT AND CONSENT AGREEMENT

This ASSIGNMENT AND CONSENT AGREEMENT (this “Agreement”) is entered into as of
_____________, 200_, by and among Nevada Power Company, a Nevada corporation
(with its successors and assigns, “Purchaser”), Orni 16 LLC, a Delaware limited
liability company (with its successors and assigns, “Seller”), and [_____], a
[_____] (with its successors and assigns, “Company”). Purchaser, Seller and
Company may be referred to individually herein as a “Party” and collectively as
the “Parties”.

RECITALS

WHEREAS, Seller and Company have entered into that certain [_______], dated as
of [____] (the “Assigned Agreement”);

WHEREAS, Purchaser and Seller have entered into that certain Joint Ownership
Agreement, dated as of March 12, 2008 (the “Joint Ownership Agreement”),
pursuant to which Seller has agreed to sell, transfer and convey an undivided
fifty percent (50%) ownership interest in its rights, title and interest under
the Assigned Agreement to Purchaser, and Purchaser has agreed to irrevocably and
unconditionally assume fifty percent (50%) of Seller’s duties, liabilities and
obligations arising under the Assigned Agreement that are due, coming due or to
be performed on or after the closing of the transactions under the Joint
Ownership Agreement (the “Transaction Closing”); and

WHEREAS, Seller requests consent from Company to transfer fifty percent (50%) of
Seller’s rights, title, interest and obligations under the Assigned Agreement to
Purchaser in accordance herewith.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

1. Consent and Agreement. Company hereby consents to (i) the sale, transfer and
assignment of an undivided fifty percent (50%) ownership interest in Seller’s
rights, title and interest in the Assigned Agreement to Purchaser, and (ii) the
assumption by Purchaser of fifty percent (50%) of Seller’s obligations under the
Assigned Agreement that are owed, coming due, or to be performed after the
Transaction Closing, except with respect to indemnity obligations under the
Assigned Agreement for which Purchaser shall only assume fifty percent (50%) of
the liability for events that occur after the Transaction Closing, in each case,
effective as of the Transaction Closing.

2. Effective as of the Transaction Closing, Company hereby fully and
unconditionally releases Seller and its affiliates from all obligations under
the Assigned Agreement that have been assumed by Purchaser under Paragraph 1.
Company acknowledges and agrees that the obligations of Purchaser and Seller
under the Assigned Agreement are several and not joint.

 

 

Exhibit C - 1

 

--------------------------------------------------------------------------------






3. Representations. Company represents and warrants that: (i) to Company’s
knowledge, the Assigned Agreement is in full force and effect and constitutes
the legal, valid and binding obligation of Company, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting creditors’ rights or by equitable principles; (ii) neither Company
nor, to Company’s knowledge, Seller is in default of any obligation under the
Assigned Agreement and neither has any existing counterclaims, offsets or
defenses against the other; (iii) to Company’s knowledge, no event or condition
exists which would either immediately or with the passage of any applicable
grace period or giving of notice, or both, enable Company or Seller to terminate
or suspend its obligations under the Assigned Agreement; (iv) to Company’s
knowledge, no event or condition exists or has occurred which would give rise to
any obligation of Seller to indemnify Company pursuant to the Assigned
Agreement; (v) Seller has no payment amount under the Assigned Agreement
outstanding or overdue and there are no pending claims for any payment amount
related to the Assigned Agreement; (vi) the Assigned Agreement has not been
amended or otherwise modified; (vii) Company is a [____] duly formed and validly
existing under the laws of the State of [____]; (viii) Company has power and
authority to execute and deliver this Agreement, the execution and delivery of
which by Company has been duly and validly authorized; and (ix) this Agreement
constitutes the legal, valid and binding obligation of Company, except as
enforceability may be limited by bankruptcy, insolvency, reorganization, or
other similar laws affecting creditors’ rights or by equitable principles.

4. Miscellaneous.

(i) This Agreement shall be binding upon the Parties and their respective
successors and assigns, and may be executed in counterparts, each of which shall
be an original, but all of which shall together constitute one and the same
instrument.

(ii) In case any provision of this Agreement shall be invalid or unenforceable,
the validity or enforceability of the remaining provisions shall not in any way
be impaired thereby. In the event of a conflict between this Agreement and the
Assigned Agreement, the terms of this Agreement shall control.

(iii) This Agreement shall be construed under and be governed by the laws of the
State of Nevada (without giving effect to conflicts of law principles thereof
that require the application of another jurisdiction’s laws).

(iv) This Agreement embodies the complete agreement among the Parties with
respect to the subject matter hereof and supersedes all other oral or written
understandings or agreements.

(v) Company agrees to execute and deliver such instruments and take such further
actions from time to time as may be reasonably requested by Seller or Purchaser
to effectuate the purposes of this Agreement.

(vi) No change, amendment, modification, cancellation, discharge or waiver of
any provision hereof shall be valid unless in writing and signed by all Parties.

[Signature Page Follows]

 

 

Exhibit C - 2

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute and deliver this Agreement as of the date first above written.

 

 

 

[COMPANY]



 


By: 



 

 

Name: 

 

 

 

Title:

 

 

 

 

ORNI 16 LLC
by Ormat Nevada Inc., its sole member



 


By: 



 

 

Name: 

 

 

 

Title:

 

 

 

 

NEVADA Power Company



 


By: 



 

 

Name: 

 

 

 

Title:

 

 

 

Exhibit C - 3

 

--------------------------------------------------------------------------------






EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of
[______] (the “Transfer Date”), is made by and between [______], a [______]
(“Assignor”) and [______], a [______] (“Assignee”). Assignor and Assignee are
sometimes hereinafter referred to individually as a “Party” and collectively as
the “Parties”. Undefined capitalized terms herein shall have the meanings given
to such terms in the JOA (hereinafter defined).

RECITALS

WHEREAS, Assignor and [_______] (the “Non-Transferring Party”) have entered into
that certain Joint Ownership Agreement, dated as of March 12, 2008 (the “JOA”);
and

WHEREAS, Assignor has agreed to assign certain rights to Assignee in Assignor’s
Ownership Interest, and certain rights to Assignee under the JOA and under
certain other agreements, and Assignee has agreed to assume certain obligations
of Assignor in connection with Assignor’s Ownership Interest, the JOA and
certain other agreements, as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee, intending
to be legally bound, hereby agree as follows:

1.

Assignment. Assignor hereby assigns, sells, transfers and sets over
(collectively, the “Assignment”) to Assignee [all of] Assignor’s legal,
beneficial and other right, title, benefit, privileges and interest in and to
Assignor’s Ownership Interest, the JOA and each Project Agreement to which
Assignor is a party, such agreements more specifically listed on Annex 1
(collectively, the “Assigned Documents”).

2.

Assumption. Assignee hereby accepts the Assignment, and irrevocably and
unconditionally assumes and agrees to observe, perform, pay and otherwise
discharge when due all of Assignor’s obligations in connection with Assignor’s
Ownership Interest and under each Assigned Document (other than any of the
foregoing that became due or were to be performed prior to the date of this
Agreement). As of the Transfer Date, Assignee agrees to be a party to each
Assigned Document and be bound by the terms thereof, and acknowledges that the
Assignor’s Ownership Interest is subject to the terms of the Assigned Documents.

3.

Terms of the Assigned Documents. Nothing contained herein will itself change,
amend, extend or alter (nor should it be deemed or construed as changing,
amending, extending or altering) the terms or conditions of any Assigned
Document in any manner whatsoever.

 

 

Exhibit D - 1

 

--------------------------------------------------------------------------------






4.

Assignor Representations and Warranties. Assignor represents and warrants solely
for the benefit of the Non-Transferring Party, as of the Transfer Date:

 

(a)

Due Organization. Assignor is a duly organized, validly existing entity of the
type described in the introduction to this Agreement and is in good standing
under the laws of the jurisdiction of its formation.

 

(b)

Power and Authority. Assignor has the full legal right, power and authority to
enter into this Agreement and perform its obligations under this Agreement.

 

(c)

Due Authorization. Assignor has taken all appropriate and necessary corporate
action to authorize its execution, delivery and performance of this Agreement
and the transactions contemplated hereunder.

 

(d)

Consents. Assignor has obtained all consents, approvals, permits and other
authorizations in connection with the execution, delivery and performance of
this Agreement required to be obtained by it, if any.

 

(e)

Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Assignor, enforceable against Assignor in accordance with its
terms (subject to the effects of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other Applicable Laws now or hereafter in
effect relating to creditors’ rights generally and general principles of
equity).

 

(f)

No Violation. The execution, delivery and performance by Assignor of this
Agreement, the compliance with the terms and provisions hereof, and the carrying
out of the transactions contemplated hereby, do not conflict with and will not
result in a breach or violation of any of the terms or provisions of the
organizational documents of Assignor.

 

(g)

No Litigation. There is no litigation pending or, to the best of Assignor’s
knowledge, threatened to which Assignor or any of its Affiliates is a party
that, if adversely determined would result in a Material Adverse Effect or that
could reasonable be expected to have a Material Adverse Effect.

5.

Assignee Representations and Warranties. Assignee represents and warrants solely
for the benefit of the Non-Transferring Party, as of the Transfer Date:

 

(a)

Due Organization. Assignee is a duly organized, validly existing entity of the
type described in the introduction to this Agreement and is in good standing
under the laws of the jurisdiction of its formation and is duly qualified to do
business and in good standing as a foreign entity in the jurisdiction of its
principal place of business (if not formed in that jurisdiction).

 

(b)

Power and Authority. Assignee has the full legal right, power and authority to
enter into this Agreement and each of the Assigned Documents, and perform its
obligations under this Agreement and each of the Assigned Documents.

 

 

Exhibit D - 2

 

--------------------------------------------------------------------------------






 

(c)

Due Authorization. Assignee has taken all appropriate and necessary corporate
action to authorize its execution, delivery and performance of this Agreement,
each of the Assigned Documents and the transactions contemplated hereunder and
thereunder.

 

(d)

Consents. Assignee has obtained all consents, approvals, permits and other
authorizations in connection with the execution, delivery and performance of
this Agreement and each of the Assigned Documents required to be obtained by it,
if any.

 

(e)

Binding Obligation. This Agreement and each of the Assigned Documents constitute
a legal, valid and binding obligation of Assignee, enforceable against Assignee
in accordance with their respective terms (subject to the effects of bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other
Applicable Laws now or hereafter in effect relating to creditors’ rights
generally and general principles of equity).

 

(f)

No Violation. The execution, delivery and performance by Assignee of this
Agreement and each of the Assigned Documents, the compliance with the terms and
provisions hereof and thereof, and the carrying out of the transactions
contemplated hereby and thereby, (i) do not conflict with and will not result in
a breach or violation of any of the terms or provisions of the organizational
documents of Assignee, and (ii) do not conflict with and will not result in a
breach or violation of any of the terms or provisions of any existing Applicable
Law to which Assignee is subject or by which it or any of its property is bound,
or any material agreement or instrument to which Assignee is a party or by which
it or any of its property is bound, or any of the Assigned Documents, or
constitute or will constitute a default thereunder or will result in the
imposition of any Lien upon any of its property.

 

(g)

No Litigation. There is no litigation pending or, to the best of Assignee’s
knowledge, threatened to which Assignee or any of its Affiliates is a party
that, if adversely determined would result in a Material Adverse Effect or that
could reasonable be expected to have a Material Adverse Effect.

6.

Governing Law. This Agreement shall be governed by, and construed, interpreted
and enforced in accordance with, the substantive law of the State of Nevada
without reference to any principles of conflicts of laws thereof that require
the application of the laws of another jurisdiction.

7.

Further Assurances. Each Party agrees that it will, at any time and from time to
time, and without further consideration, take all such further actions, and
execute and deliver all such further instruments or documents, as may be
reasonably requested by the other Party to effectuate the purposes of this
Agreement.

 

 

Exhibit D - 3

 

--------------------------------------------------------------------------------






8.

Successors and Assigns. All of the terms, agreements, covenants and conditions
of this Agreement will binding upon, and inure to the benefit of and are
enforceable by, the Parties and their respective successors and permitted
assigns.

9.

Third-Party Beneficiaries. None of the promises, rights or obligations contained
in this Agreement shall inure to the benefit of any Person that is not a Party,
and no action may be commenced or prosecuted against any Party by any third
party claiming to be a third-party beneficiary of this Agreement or the
transactions contemplated hereby; provided, however, that the Non-Transferring
Party shall be a third-party beneficiary of this Agreement for all purposes and
may bring any action to enforce the promises, rights and obligations contained
herein.

10.

Amendments and Waivers. No amendment, modification, waiver, replacement,
termination or cancellation of any provision of this Agreement will be valid,
unless the same is in writing and signed by each Party.

11.

Entire Agreement. This Agreement and the other documents and instrument referred
to herein or therein, embody the entire agreement and understanding of the
Parties in respect of the subject matter contained herein, and this Agreement
supersedes all other prior agreements and understandings between the Parties
with respect to the subject matter hereof.

12.

Headings. The paragraph headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

13.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original.

14.

Severability. In case any provision of this Agreement shall be invalid or
unenforceable, the validity or enforceability of the remaining provisions shall
not in any way be impaired thereby.

[Signature Page Follows]

 

 

Exhibit D - 4

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Transfer
Date.

 

 

 

[____________]



 


By: 



 

 

 

Name:
Title:

 

 

 

[____________]



 


By: 



 

 

 

Name:
Title:

 

 

Exhibit D - 5

 

--------------------------------------------------------------------------------






ANNEX 1

 

ASSIGNED DOCUMENTS

1.

The Joint Ownership Agreement by and between Nevada Power Company and Orni 16
LLC, dated as of March 12, 2008.

2.

[List Project Agreements to which Assignor is a party]

3.

Any other Project Agreements to which Assignor is a party not specifically
listed herein.

 

 

Exhibit D - 6

 

--------------------------------------------------------------------------------






EXHIBIT E

FORM OF BLM ASSIGNMENT

[To be agreed]

 

 

Exhibit E - 1

 

--------------------------------------------------------------------------------






EXHIBIT F

FORM OF NAVY AGREEMENT ASSIGNMENT

[To be agreed]

 

 

Exhibit F - 1

 

--------------------------------------------------------------------------------






EXHIBIT G

MONTHLY REPORT

[To be agreed]

 

 

Exhibit G - 1

 

--------------------------------------------------------------------------------






Schedule 1

Description of the Project and Project Site

A.

Project Name: Carson Lake Geothermal Project

B.

Project Location: T 17 N/18N, R 29E/30E in Churchill County, Nevada.

 

     (Approximately 70 Miles East of Reno Nevada)

C.

Description: The Project will be newly dedicated nominal 30 MW net for sale
geothermal power project to be developed and constructed by ORMAT Nevada, Inc.,
or its affiliates, on a geothermal resource consisting of a BLM geothermal lease
block as listed in table 1 below and a portion of the U.S. Naval Air Station at
Fallon, as in Figure 1, below.

[img1.jpg]
FIGURE 1 - LOCATION OF CARSON LAKE GEOTHERMAL PROJECT

 

 

Schedule 1 - 1

 

--------------------------------------------------------------------------------






TABLE 1 – FEDERAL (BLM) GEOTHERMAL LEASES

 

Lease Number

 

Acreage

 

NVN 79103

 

80.00

 

NVN 79104

 

2,481.00

 

NVN 79105

 

2,357.00

 

NVN 79106

 

2,588.75

 

 

 

 

 

TOTAL

 

7,506.75

 acres

The geothermal resource will be delineated by the drilling and testing of new
geothermal production wells. Additional production and injection wells will then
be drilled, to provide sufficient geothermal fluid, at a target temperature of
approximately 350o F, to support an ORMAT air cooled, binary technology based,
power plant.

The power plant will be matched to the actual resource conditions, including
temperature, fluid geo-chemistry, wellhead pressure and geothermal fluid level.
Based on the assumed resource conditions, a binary technology power plant,
comprised of two (2), or more, air cooled Integrated Two Level Units (ITLUs),
each incorporating two 1800 RPM direct coupled turbines and one synchronous
generator, will be designed and constructed. (Alternatively, a flash
steam-binary combined cycle technology may be employed if warranted.).

 

 

Schedule 1 - 2

 

--------------------------------------------------------------------------------






Schedule 2

Key Governmental Approvals

 

Permit

 

Agency

Permits Prior to Construction

 

 

UEPA Permit

Conditional Use Grading Permit

 

PUCN

Churchill County

Chemical Accident Prevention Program

 

State of NV

 

 

Initial Review

AIR Quality Permit to Construct

 

Churchill County

Disturbance Permit

 

NV Division of Forestry, State of NV

 

 

Biological Survey

 

 

Cultural Survey

 

 

 

Permits for Drilling

 

 

Drilling Permit

 

Nevada Division of Mineral

Drilling AIR Quality Permit

 

Churchill County

Disturbance Permit

 

NV Division of Forestry, State of NV

 

 

Biological Survey

 

 

Cultural Survey

 

 

 

Permits for Construction

 

 

Building Permit

 

Churchill County

Dust Plan

 

Churchill County

Chemical Accident Prevention Program,

 

State of NV

 

 

 

Permits for Operation

 

 

Hazardous Materials Permit

 

Churchill County Fire Marshall

Pressure Vessel Permits

 

State of Nevada

Underground Injection Permit (Modification)

 

State of Nevada

AIR Quality Permit to Operate

 

Churchill County

Chemical Accident Prevention Program, Permit to Operate

 

State of NV

QF Certification

 

Federal Energy Regulatory Commission

Note: Permits on USNAF are subject to US Navy Approval.

 

 

 

 

Schedule 2 - 1

 

--------------------------------------------------------------------------------






Schedule 3

Required Consents and Required Transfer Governmental Approvals

A.

NPC

Required Consents

 

1.

SPPC

Required Transfer Governmental Approvals

 

1.

PUCN

 

2.

FERC

B.

Orni 16

Required Consents

1.        BLM

2.        U.S. Navy

Required Transfer Governmental Approvals

None

 

 

Schedule 3 - 1

 

--------------------------------------------------------------------------------






Schedule 4

Key Project Agreements

1.

Construction Contract

2.

O&M Agreement

3.

Drilling Services Framework Agreement

4.

Interconnection Agreement

5.

The BLM Leases

6.

The Navy Agreement

 

 

Schedule 4 - 1

 

--------------------------------------------------------------------------------






Schedule 5

Disclosure Schedule

None

 

 

Schedule 5 - 1

 

--------------------------------------------------------------------------------